Exhibit 10.46

 

AWARD/CONTRACT

1.

THIS CONTRACT IS A RATED ORDER

 

RATING

PAGE

OF

PAGES

 

 

UNDER DPAS (15 CFR 350)

 

 

1

 

25

 

 

 

2.  CONTRACT (Proc. Inst. Ident.) NO.

3.  EFFECTIVE DATE

4.  REQUISITION/PURCHASE REQUEST/PROJECT NO.

HSSN266200400034C

9/30/04

VRCB149

 

 

 

 

 

 

5.  ISSUED BY

CODE

 

6.  ADMINISTERED BY (If other than Item 5)

   CODE

 

 

 

 

 

 

 

National Institutes of Health, DHHS
Contract Management Program, NIAID
Room 3214
8700B Rockledge Drive, MSC 7812
Bethesda, Maryland  20892-7612



 

7.  NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)

8.  DELIVERY

 

o FOB ORIGIN

x OTHER (See below)

FOB Destination

Avecia Limited

 

9.  DISCOUNT FOR PROMPT PAYMENT

P.O. Box 42, Hexagon House

N/A

Blackley, Manchester, M9 8ZS, UK

 

 

10.  SUBMIT INVOICES

ITEM

 

(4 copies unless other-wise

 

 

specified) TO THE

G.3

CODE

FACILITY CODE

ADDRESS SHOWN IN

 

 

11.  SHIP TO/MARK FOR

CODE

 

12.  PAYMENT WILL BE MADE BY

CODE

 

See Article F.1

See Article G.3

 

13.  AUTHORITY FOR USING OTHER THAN FULL AND OPEN COMPETITION:

14.  ACCOUNTING AND APPROPRIATION DATA

o 10 U.S.C. 2304(c)(  )

o 41 U.S.C. 253(c)(  )

E/N # 1-900216013-A1     SOC #25.55     ADB # N01-AI-40034

CAN # 4-8480924      Amount:  $21,067,201
# 4-8461247        Amount:  $8,595,999

 

 

 

 

 

 

15A.  ITEM NO.

15B.  SUPPLIES/SERVICES

15C.  QUANTITY

15D.  UNIT

15E.  UNIT PRICE

15F.  AMOUNT

 

 

 

 

 

 

Title-Development, Testing and Evaluation of Condition

Vaccined Against Plague

Period:  September 30, 2004 through March 29, 2007

Amount Alotted:  $27,664,200

              Type:  Cost Reimbursement Completion

FY 2004  $27,664,200

 

 

 

 

 

    15G. TOTAL AMOUNT OF CONTRACT      $27,664,200

16.  TABLE OF CONTENTS

 

(ü)

 

SEC.

 

DESCRIPTION

 

PAGE(S)

 

(ü)

 

SEC.

 

DESCRIPTION

 

PAGE(S)

 

 

 

 

PART I - THE SCHEDULE

 

 

 

 

 

 

 

PART II - CONTRACT CLAUSES

 

 

x

 

A

 

SOLICITATION/CONTRACT FORM

 

1

 

x

 

I

 

CONTRACT CLAUSES

 

19

x

 

B

 

SUPPLIES OR SERVICES AND PRICES/COST

 

2

 

PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACH.

x

 

C

 

DESCRIPTION/SPECS./WORK STATEMENT

 

7

 

x

 

J

 

LIST OF ATTACHMENTS

 

24

x

 

D

 

PACKAGING AND MARKING

 

8

 

 

 

PART IV - REPRESENTATIONS AND INSTRUCTIONS

x

 

E

 

INSPECTION AND ACCEPTANCE

 

8

 

x

 

K

 

REPRESENTATIONS, CERTIFICATIONS AND

 

 

x

 

F

 

DELIVERIES OR PERFORMANCE

 

9

 

 

 

 

 

OTHER STATEMENTS OF OFFERORS

 

25

x

 

G

 

CONTRACT ADMINISTRATION DATA

 

10

 

o

 

L

 

INSTRS., CONDS., AND NOTICES TO OFFERORS

 

 

x

 

H

 

SPECIAL CONTRACT REQUIREMENTS

 

12

 

o

 

M

 

EVALUATION FACTORS FOR AWARD

 

 

 

CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE

 

17.  x  CONTRACTOR’S NEGOTIATED AGREEMENT (Contractor is required to sign this
document and return 2 copies to issuing office.)  Contractor agrees to furnish
and deliver all items or perform all the services set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein.  The rights and obligations of the parties to this contract shall be
subject to and governed by the following documents:  (a) this award/contract,
(b) the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein.  (Attachments are listed herein.)

18.  o  AWARD (Contractor is not required to sign this document.)  Your offer on
Solicitation Number                                           , including the
additions or changes made by you which additions or changes are set forth in
full above, is hereby accepted as to the items listed above and on any condition
sheets.  This award consummates the contract which consists of the following
documents:  (a) the Government’s solicitation and your offer, and (b) this
award/contract.  No further contractual document is necessary.

 

19A.  NAME AND TITLE OF SIGNER (Type or print)

20A.  NAME OF CONTRACTING OFFICER

Derrick Nicholson
Chief Financial Officer

Janet M. Mattson
Contracting Officer
Contract Management Program, NIAID, NIH, DHHS

 

 

 

 

 

19B.  AVECIA LIMITED

19C.  DATE SIGNED

20B.  UNITED STATES OF AMERICA

 

20C.  DATE SIGNED

 

 

 

 

 

 /s/  Derrick Nicholson

 

29/09/04

BY

 /s/  Janet M. Mattson

 

9/30/04

(Signature of person authorized to sign)

 

 

 

(Signature of Contracting Officer)

 

 

 

 

 

 

 

 

 

MAN 7540-01-152-0208

PREVIOUS EDITION UNUSABLE

M-107
Computer Generated

 

STANDARD FORM 28 (REV. d-85)12/2002)

Prescribed by GSA

FAR (48 CFR) 53.214(a)

 

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

 

ARTICLE B.1. BRIEF DESCRIPTION OF SUPPLIES OR SERVICES

 

The purpose of this contract is to begin early advanced product development for
pilot lot manufacture, release and animal testing, and initial human clinical
trials of a recombinant plague vaccine.

 

ARTICLE B.2. ESTIMATED COST AND FIXED FEE

 

a.                                       The estimated cost of Part A of this
contract is [***].

 

b.                                      The fixed fee for Part A of this
contract is [***].  The fixed fee shall be paid in installments based on the
negotiated milestones set forth in ARTICLE B.4.h. and subject to the withholding
provisions of the clauses ALLOWABLE COST AND PAYMENT and FIXED FEE referenced in
the General Clause Listing in Part II, ARTICLE 1.1. of this contract.  Payment
of fixed fee shall not be made in less than monthly increments.

 

c.                                       The Government’s obligation,
represented by the sum of the estimated cost plus the fixed fee for Part A of
this contract is [***].

 

d.                                      If the Government exercises its option
pursuant to ARTICLE H.10. of this contract, the Government’s total obligation
represented by the sum of the estimated cost plus the fixed fee will be
increased as follows:

 

 

 

Estimated Cost

 

Fixed Fee

 

Estimated Cost
Plus Fixed Fee

 

Base Period - Part A

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

Option Period - Part B

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

Total (Base Period and Option)

 

[***]

 

[***]

 

[***]

 

 

ARTICLE B.3. PROVISIONS APPLICABLE TO DIRECT COSTS

 

a.                                       Items Unallowable Unless Otherwise
Provided

 

Notwithstanding the clauses, ALLOWABLE COST AND PAYMENT, and FIXED FEE,
incorporated in this contract, unless authorized in writing by the Contacting
Officer, the costs of the following items or activities shall be unallowable as
direct costs:

 

(1)                                  ACQUISITION, BY PURCHASE OR LEASE, OF ANY
INTEREST IN REAL PROPERTY;

 

(2)                                  SPECIAL REARRANGEMENT OR ALTERATION OF
FACILITIES;

 

(3)                                  PURCHASE OR LEASE OF ANY ITEM OF GENERAL
PURPOSE OFFICE FURNITURE OR OFFICE EQUIPMENT REGARDLESS OF DOLLAR VALUE. 
(GENERAL PURPOSE EQUIPMENT IS DEFINED AS ANY ITEMS OF PERSONAL PROPERTY WHICH
ARE USABLE FOR PURPOSES OTHER THAN RESEARCH, SUCH AS OFFICE EQUIPMENT AND
FURNISHINGS, POCKET CALCULATORS, ETC.);

 

(4)                                  TRAVEL TO ATTEND GENERAL SCIENTIFIC
MEETINGS;

 

2

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

(5)                                  CONSULTANT COSTS;

 

(6)                                  SUBCONTRACTS;

 

(7)                                  PATIENT CARE COSTS;

 

(8)                                  ACCOUNTABLE GOVERNMENT PROPERTY (DEFINED AS
BOTH REAL AND PERSONAL PROPERTY WITH AN ACQUISITION COST OF $1,000 OR MORE AND A
LIFE EXPECTANCY OF MORE THAN TWO YEARS) AND “SENSITIVE ITEMS” (DEFINED AND
LISTED IN THE CONTRACTOR’S GUIDE FOR CONTROL OF GOVERNMENT PROPERTY), 1990,
REGARDLESS OF ACQUISITION VALUE.

 


B.                                      TRAVEL COSTS

 

(1)                                  TRAVEL

 

(A)                                  TOTAL EXPENDITURES FOR TRAVEL
(TRANSPORTATION, LODGING, SUBSISTENCE, AND INCIDENTAL EXPENSES) INCURRED IN
DIRECT PERFORMANCE OF PART A OF THIS CONTRACT SHALL NOT EXCEED [***] WITHOUT THE
PRIOR WRITTEN APPROVAL OF THE CONTRACTING OFFICER.  TOTAL EXPENDITURES FOR
TRAVEL INCURRED IN DIRECT PERFORMANCE OF OPTION PART B, IF EXERCISED, SHALL NOT
EXCEED [***] WITHOUT THE PRIOR WRITTEN APPROVAL OF THE CONTRACTING OFFICER.

 

(B)                                 THE CONTRACTOR SHALL INVOICE AND BE
REIMBURSED FOR ALL TRAVEL COSTS IN ACCORDANCE WITH FEDERAL ACQUISITION
REGULATIONS (FAR) 31.205-46.

 

ARTICLE B.4. ADVANCE UNDERSTANDINGS

 

Other provisions of this contract notwithstanding, approval of the following
items within the limits set forth is hereby granted without further
authorization from the Contracting Officer.


 


A.                                       SUBCONTRACT

 

To negotiate a firm fixed price type subcontract with Baxter Pharmaceutical
Solutions LLC for an amount not to exceed [***].  Award of the subcontract shall
not proceed without the prior written approval of the Contracting Officer upon
review of the supporting documentation as required by the Subcontracts clause of
the General Clauses incorporated in this contract and a copy of the draft
subcontract agreement.  (After written approval of the subcontract by the
Contracting Officer, a copy of the signed, approved subcontract shall be
provided to the Contracting Officer.)


 


B.                                      SUBCONTRACT

 

To negotiate a cost plus fixed fee type subcontract with the Defence Science and
Technology Laboratory (DSTL) for an amount not to exceed [***].  Award of the
subcontract shall not proceed without the prior written approval of the
Contracting Officer upon review of the supporting documentation as required by
the Subcontracts clause of the General Clauses incorporated in this contract and
a copy of the draft subcontract agreement.  (After written approval of the
subcontract by the Contracting Officer, a copy of the signed, approved
subcontract shall be provided to the Contracting Officer.)


 


C.                                       SUBCONTRACT

 

To negotiate a fixed price type subcontract with Parexel International Ltd. for
an amount not to exceed [***].  Award of the subcontract shall not proceed
without the prior written approval of the Contracting Officer upon review of the
supporting documentation as required by the Subcontracts clause of the General
Clauses incorporated in this contract and a copy of the draft subcontract
agreement.  (After written approval of the subcontract by the Contracting
Officer, a copy of the signed, approved subcontract shall be provided to the
Contracting Officer.)

 

3

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034


 


D.                                      SUBCONTRACT

 

To negotiate a fixed price type subcontract with Inveresk Research International
Ltd. for an amount not to exceed [***].  Award of the subcontract shall not
proceed without the prior written approval of the Contracting Officer upon
review of the supporting documentation as required by the Subcontracts clause of
the General Clauses incorporated in this contract and a copy of the draft
subcontract agreement.  (After written approval of the subcontract by the
Contracting Officer, a copy of the signed, approved subcontract shall be
provided to the Contracting Officer.)


 


E.                                       SUBCONTRACT

 

To negotiate a fixed price type subcontract with Battelle for an amount not to
exceed [***].  Award of the subcontract shall not proceed without the prior
written approval of the Contracting Officer upon review of the supporting
documentation as required by the Subcontracts clause of the General Clauses
incorporated in this contract and a copy of the draft subcontract agreement. 
(After written approval of the subcontract by the Contracting Officer, a copy of
the signed, approved subcontract shall be provided to the Contracting Officer.)


 


F.                                         SUBCONTRACT

 

To negotiate a fixed price type subcontract with Huntingdon Research Centre Ltd.
for an amount not to exceed [***].  Award of the subcontract shall not proceed
without the prior written approval of the Contracting Officer upon review of the
supporting documentation as required by the Subcontracts clause of the General
Clauses incorporated in this contract and a copy of the draft subcontract. 
(After written approval of the subcontract by the Contracting Officer, a copy of
the signed, approved subcontract shall be provided to the Contracting Officer.)


 


G.                                      SUBCONTRACT

 

To negotiate a fixed price type subcontract with Cylex, Inc. for an amount not
to exceed [***].  Award of the subcontract shall not proceed without the prior
written approval of the Contracting Officer upon review of the supporting
documentation as required by the Subcontracts clause of the General Clauses
incorporated in this contract and a copy of the draft subcontract agreement. 
(After written approval of the subcontract by the Contracting Officer, a copy of
the signed, approved subcontract shall be provided to the Contracting Officer).


 


H.                                      CONSULTANTS

 

Consultant fee(s) to be paid to the following individual(s):

 

Name

 

Rate Per Day

 

Number of Days

 

Including Travel

 

Total Cost
Not to Exceed

 

 

 

 

 

 

 

 

 

 

 

TBD

 

 

 

 

 

 

 

 

 


 


I.                                          CONTRACT MILESTONES

 

The contractor shall complete all work in accordance with the Statement of Work
and the Contract Milestones set forth below.  The distribution of the fixed fee
shall be paid in milestone based installments and payment of this fee is
determined by the Project Officer’s written certification that the milestone has
been satisfactorily performed and that the technical requirements have been met
regarding the completion of the following milestones.  If the contractor meets
the milestones earlier than the dates set forth below, then the fee will be paid
at the earlier date after completion of the milestone.

 

4

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

 

 

MILESTONES FOR AVECIA

 

ESTIMATED COST

 

FIXED FEE

 

TOTAL CPFF

1

 

Produce a cGMP pilot lot, sufficient for 2000 doses and capable of supporting an
IND on or before February 21, 2005

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

2

 

Release 2000 doses and file an IND on or before October 13, 2000

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

3

 

Assess safety and efficacy to aerosol challenge in animal models on or before
October 13, 2005

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

4

 

Produce a protocol for Phase I clinical trial on or before December 31, 2004 and
Phase II clinical trial on or before August 22, 2006

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

5

 

Conduct Phase I clinical trial on or before December 8, 2005

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

6

 

Feasibility to manufacture 3 million doses and put into inventory on or before
September 30, 2005

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

7

 

Interim report on Phase I trial on or before June 8, 2006

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 

8

 

Final report on Phase I trial on or before January 4, 2007

 

[***]

 

[***]

 

[***]


 


J.                                          SCIENTIFIC MEETINGS

 

Travel to general scientific meetings as follows:

 

Authorization to expend contract funds for general scientific meeting travel is
not provided herein.  The Contractor shall request approval to expend contract
funds for general scientific meeting travel, in writing, 4 weeks in advance of
the proposed travel.  The Contractor’s written request shall include the
name(s) and title(s) of personnel proposed to travel, the meeting dates and
location, details of proposed costs (airfare, per diem/subsistence, other), and
a description of the benefit to be derived (to this contract) from the proposed
travel.


 


K.                                       INVOICES - COST AND PERSONNEL
REPORTING, AND VARIANCES FROM THE NEGOTIATED BUDGET

 

(1)                                  THE CONTRACTOR AGREES TO PROVIDE A DETAILED
BREAKDOWN ON INVOICES OF THE FOLLOWING COST CATEGORIES:

 

(A)                                  DIRECT LABOR - LIST INDIVIDUALS BY NAME,
TITLE/POSITION, HOURLY/ANNUAL RATE, LEVEL OF EFFORT, AND AMOUNT CLAIMED.

(B)                                 FRINGE BENEFITS - CITE RATE AND AMOUNT

(C)                                  OVERHEAD - CITE RATE AND AMOUNT

(D)                                 MATERIALS & SUPPLIES - INCLUDE DETAILED
BREAKDOWN WHEN TOTAL AMOUNT IS OVER $1,000.

(E)                                  TRAVEL - IDENTIFY TRAVELERS, DATES,
DESTINATION, PURPOSE OF TRIP, AND AMOUNT.  CITE COA, IF APPROPRIATE.  LIST
SEPARATELY, DOMESTIC TRAVEL, GENERAL SCIENTIFIC MEETING TRAVEL, AND FOREIGN
TRAVEL.

(F)                                    CONSULTANT FEES - IDENTIFY INDIVIDUALS
AND AMOUNTS.

(G)                                 SUBCONTRACTS - ATTACH SUBCONTRACTOR
INVOICE(S).

(H)                                 EQUIPMENT - CITE AUTHORIZATION AND AMOUNT.

(I)                                     G&A - CITE RATE AND AMOUNT.

(J)                                     TOTAL COST

(K)                                  FIXED FEE

(L)                                     TOTAL CPFF

 

5

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

Monthly invoices must include the cumulative total expenses to date, adjusted
(as applicable) to show any amounts suspended by the Government.

 

(2)                                  THE CONTRACTOR AGREES TO IMMEDIATELY NOTIFY
THE CONTRACTING OFFICER IN WRITING IF THERE IS AN ANTICIPATED OVERRUN (ANY
AMOUNT) OR UNEXPENDED BALANCE (GREATER THAN 10 PERCENT) OF THE AMOUNT ALLOTTED
TO THE CONTRACT, AND THE REASONS FOR THE VARIANCE.  ALSO REFER TO THE
REQUIREMENTS OF THE LIMITATION OF FUNDS AND LIMITATION OF COST CLAUSES IN THE
CONTRACT.


 


L.                                          CONTRACT NUMBER DESIGNATION

 

On all correspondence submitted under this contract, the contractor agrees to
clearly identify the two contract numbers that appear on the face page of the
contract as follows:

 

Contract No. HHSN266200400034C
ADB Contract No. N01-AI-40034

 


M.                                    UNDERSTANDING REGARDING FAR 52.223-6

 

FAR Clause 52.223-6 Drug Free Workplace is included in this contract, however,
FAR 23.501(c) provides that the clause does not apply to work that is
“(c) Performed outside of the United States and its outlying areas or any part
of a contract performed outside the United States and its outlying areas.”


 


N.                                      UNDERSTANDING REGARDING FAR 52.222-36

 

FAR 22.1408(a) requires the Contracting Officer to “Insert the clause at
52.222-36, Affirmative Action for Workers with Disabilities, in solicitations
and contracts that exceed or are expected to exceed $10,000, except when -

 

“(1) Both performance of the work and the recruitment of workers will occur
outside the United States, Puerto Rico, the Northern Mariana Islands, American
Samoa, Guam, the U.S. Virgin Islands, and Wake Island; or

 

“(2) The agency head has waived, in accordance with 22.1403(a) or 22.1403(b) all
the terms of the clause.”

 

It is the mutual understanding of the contracting officer and Avecia that a
significant portion of the work, including all self-performed work, under this
contract will be performed outside the United States and other named territories
by the workers recruited from outside the United States and the named
territories.  However, it is also mutually understood that some subcontracted
work will be performed in the United States.  Therefore both parties agree that
FAR 52.222-36(a), (b), and (c) will not apply to Avecia and that FAR 52.222-36
(d) “Subcontracts” will only apply to subcontracts that will be performed in the
United States or by workers recruited from the United States and the named
territories; i.e., FAR 52.222-36 would apply in its entirety to any
subcontractor that performs work in the United States.  It is also agreed that
Avecia will flow-down language similar to that in this paragraph to its
subcontracts not performed in the United States; i.e., FAR 52.222-36 would apply
in its entirety to any second-tier (or lower) subcontracts performed in the
United States.


 


O.                                      UNDERSTANDING REGARDING FAR 52.222-37

 

FAR 22.1310(a)(1)(i) provides that FAR 52.222-35, Equal Opportunity for Special
Disabled Veterans, Veterans of the Vietnam Era, and Other Eligible Veterans, is
required to be in contracts over $25,000, except when “Work is performed outside
the United States by employees recruited from outside the United States.  As FAR
52.222-35(d) contains an “Applicability” clause that limits its reach to the
listing of employment openings within the United States and named territories,
no additional understanding beyond that applicability clause is necessary.

 

FAR 22.1310(b) provides that 52.222-37, Employment Reports on Special Disabled
Veterans, Veterans of the Vietnam Era, and Other Eligible Veterans, in
solicitations and contracts containing the clause at

 

6

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

FAR 52.222-35, Equal Opportunity for Special Disabled Veterans, Veterans of the
Vietnam Era, and Other Eligible Veterans.  Therefore, if “Work is to be
performed outside the United States by Employees recruited outside the United
States,” FAR 52.222-37 would not be required.

 

It is the mutual understanding of the contracting officer and Avecia that a
significant portion of the work, including all self-performed work, under this
contract will be performed outside the United States and the other named
territories by workers recruited from outside the United States and the named
territories.  However, it is also mutually understood that some subcontracted
work will be performed in the United States.  Therefore, both parties agree that
FAR 52.222-37(a) through (e) will not apply to Avecia and that FAR
52.222-37(f) will only apply to subcontracts that will be performed in the
United States or by workers recruited from the United States; i.e., FAR
52.222-37 would apply in its entirety to any subcontractor that performs work in
the United States.  It is also agreed that Avecia will flow-down language
similar to that in this paragraph to its subcontracts not performed in the
United States; i.e., FAR 52.222-37 would apply in its entirety to any
second-tier (or lower) subcontracts performed in the United States.

 


SECTION C - DESCRIPTION/SPECIFICATIONS/WORK STATEMENT

 


ARTICLE C.1. STATEMENT OF WORK

 

Independently and not as an agent of the Government, the Contractor shall
furnish all the necessary services, qualified personnel, material, equipment,
and facilities, not otherwise provided by the Government as needed to perform
the Statement of Work, SECTION J, ATTACHMENT 1, dated September 30, 2004,
attached hereto and made a part of this contract.


 


ARTICLE C.2. REPORTING REQUIREMENTS

 

The Contractor shall submit to the Contracting Officer and to the Project
Officer technical progress reports covering the work accomplished during each
reporting period, a detailed forecast of work planned for the next 30 day
reporting period, and an assessment of how this reconciles with work proposed
for the upcoming 90 days.  These reports are subject to the technical inspection
and requests for clarification by the Project Officer.  Execution of the 30 day
work plan will be contingent upon NIAID review and approval.  These shall be
brief and factual and prepared in accordance with the following format:

 

A.                                    Technical Reports

 

The Contractor shall prepare and submit the following reports in the manner
stated below:

 

(1)                                  MONTHLY TECHNICAL PROGRESS REPORTS - ON THE
DUE DATE SPECIFIED IN THE CONTRACT OF EACH MONTH FOR THE PREVIOUS CALENDAR
MONTH, THE CONTRACTOR SHALL SUBMIT FIVE (5) COPIES OF A MONTHLY TECHNICAL
PROGRESS REPORT, COMPRISING FOUR (4) COPIES TO THE PROJECT OFFICER AND ONE
(1) COPY TO THE CONTRACTING OFFICER.  SUCH REPORTS SHALL INCLUDE THE FOLLOWING
SPECIFIC INFORMATION:

 

a.                                                                                      
A cover page that lists the contract number and title, the period of performance
being reported, the contractor’s names and address, the author(s), and the date
of submission;

 

b.                                                                                     
SECTION I - An introduction covering the purpose and scope of the contract
effort;

 

c.                                                                                      
SECTION II - The report shall detail, document, and summarize the results of
work done during the period covered.  These reports shall be in sufficient
detail to explain comprehensively the results achieved.  The description shall
include pertinent data and/or graphs in sufficient detail to explain any
significant results achieved and preliminary conclusions resulting from analysis
and scientific evaluation of data accumulated to date under the project.  Also
to be included in the report is a summary of work proposed for the next
reporting period.  Specific requirements are set forth in the Work Statement.  A
one-page summary of each ongoing and completed protocol shall be submitted at
this time.  A monthly report will not be required for the period when the final
report is due.  Preprints and reprints of papers and abstracts shall be
submitted with the Annual Report.

 

7

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

d.                                                                                     
SECTION III - Substantive performance; a description of current technical or
substantive performance and any problems encountered and/or which may exist
along with proposed corrective action.  An explanation of any difference between
planned progress and actual progress, why the differences have occurred, and if
behind planned progress what corrective steps are planned.  The report should
include an assessment of percent effort compared to percent complete for each
major category.

 

(2)                                  MILESTONE REPORTS - A MILESTONE REPORT WILL
BE PROVIDED AFTER THE COMPLETION OF EACH MILESTONE UNLESS OTHERWISE AGREED UPON
BY THE PRINCIPAL INVESTIGATOR AND THE PROJECT OFFICER.  MILESTONE REPORTS AND
MONTHLY REPORTS MAY BE COMBINED IF AGREED BY THE CONTRACTING OFFICER AND THE
PROJECT OFFICER.

 

(3)                                  FINAL REPORT - BY THE EXPIRATION DATE OF
THE CONTRACT, THE CONTRACTOR SHALL SUBMIT FOUR (4) COPIES OF A COMPREHENSIVE
FINAL REPORT, AS ABOVE, COMPRISING THREE (3) COPIES TO THE PROJECT OFFICER AND
ONE (1) COPY TO THE CONTRACTING OFFICER.  THIS FINAL REPORT SHALL DETAIL,
DOCUMENT AND SUMMARIZE THE RESULTS OF THE ENTIRE CONTRACT WORK FOR THE PERIOD
COVERED.  THIS REPORT SHALL BE IN SUFFICIENT DETAIL TO EXPLAIN COMPREHENSIVELY
THE RESULTS ACHIEVED.  SPECIFIC REQUIREMENTS ARE SET FORTH IN THE WORK
STATEMENT.  PREPRINTS AND REPRINTS NOT SUBMITTED PREVIOUSLY SHALL BE SUBMITTED.

 

(4)                                  SUMMARY OF SALIENT RESULTS - WITH THE
MONTHLY REPORT NEAREST THE ANNIVERSARY DATE OF CONTRACT AWARD, AND WITH THE
FINAL REPORT, THE CONTRACTOR SHALL SUBMIT A SUMMARY (NOT TO EXCEED 200 WORDS) OF
SALIENT RESULTS ACHIEVED DURING THE PERFORMANCE OF THE CONTRACT.

 


SECTION D - PACKAGING, MARKING AND SHIPPING

 

All deliverables required under this contract shall be packaged, marked and
shipped in accordance with Government specifications.  At a minimum, all
deliverables shall be marked with the contract number and contractor name.  The
Contractor shall guarantee that all required materials shall be delivered in
immediate usable and acceptable condition.


 


SECTION E - INSPECTION AND ACCEPTANCE


 


A.                                       THE CONTRACTING OFFICER OR THE DULY
AUTHORIZED REPRESENTATIVE WILL PERFORM INSPECTION AND ACCEPTANCE OF MATERIALS
AND SERVICES TO BE PROVIDED.


 


B.                                      FOR THE PURPOSE OF THIS SECTION, THE
PROJECT OFFICER IDENTIFIED IN ARTICLE G.1. IS THE AUTHORIZED REPRESENTATIVE OF
THE CONTRACTING OFFICER.


 


C.                                       INSPECTION AND ACCEPTANCE WILL BE
PERFORMED AT THE ADDRESS LISTED FOR THE PROJECT OFFICER IN ARTICLE G.1.
ACCEPTANCE MAY BE PRESUMED UNLESS OTHERWISE INDICATED IN WRITING BY THE
CONTRACTING OFFICER OR THE DULY AUTHORIZED REPRESENTATIVE WITHIN 30 DAYS OF
RECEIPT.


 


D.                                      THIS CONTRACT INCORPORATES THE FOLLOWING
CLAUSE BY REFERENCE, WITH THE SAME FORCE AND EFFECT AS IF IT WERE GIVEN IN FULL
TEXT.  UPON REQUEST, THE CONTRACTING OFFICER WILL MAKE ITS FULL TEXT AVAILABLE.

 

FAR Clause No 52.246-8, INSPECTION OF RESEARCH AND DEVELOPMENT - COST
REIMBURSEMENT (MAY 2001).

 

8

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 


SECTION F - DELIVERIES OR PERFORMANCE


 


ARTICLE F.1. PERIOD OF PERFORMANCE


 


A.                                       THE PERIOD OF PERFORMANCE OF THIS
CONTRACT SHALL BE FROM SEPTEMBER 30, 2004 THROUGH MARCH 29, 2007.


 


B.                                      IF THE GOVERNMENT EXERCISES ITS
OPTION(S) PURSUANT TO ARTICLE H.10. OF THIS CONTRACT, THE PERIOD OF PERFORMANCE
WILL BE INCREASED AS LISTED BELOW:

 

 

Option Part B

Option Period: 30 months

 


 


ARTICLE F.2. DELIVERIES

 

Satisfactory performance of the final contract shall be deemed to occur upon
performance of the work described in Article C.1. and upon delivery and
acceptance by the Contracting Officer, or the duly authorized representative, of
the following items in accordance with the stated delivery schedule:


 


A.                                       THE ITEMS SPECIFIED BELOW AS DESCRIBED
IN SECTION C, ARTICLE C.2. WILL BE REQUIRED TO BE DELIVERED F.O.B. DESTINATION
AS SET FORTH IN FAR 52.247-35, F.O.B. DESTINATION, WITHIN CONSIGNEES PREMISES
(APRIL 1984), AND IN ACCORDANCE WITH AND BY THE DATE(S) SPECIFIED BELOW:

 

Type of report

 

No. Copies

 

Addressee

 

Due Dates

 

 

 

 

 

 

 

Monthly Progress

 

4

 

Project Officer (PO)
DMID/NIAID/NIH
6610 Rockledge Dr.
MSC 6605, Room 5117
Bethesda, MD 20892-6605

 

Fifteenth of each month

 

 

 

 

 

 

 

Monthly Progress

 

1

 

Contracting Officer (CO)
CMB/NIAID/NIH
6700-B Rockledge Dr.
MSC 7612, Room 3214
Bethesda, MD 20892-7612

 

Same as above

 

 

 

 

 

 

 

Milestone Reports

 

4

 

Submitted after Milestone completion (3 to Project Officer and 1 to Contracting
Officer)

 

On the fifteenth day after completion of each milestone

 

 

 

 

 

 

 

Final

 

4

 

Submitted with Final Report (3 to Project Officer and 1 to Contracting Officer)

 

Expiration date of the contract

 

 

 

 

 

 

 

Summary of Salient Results

 

4

 

Same as above

 

Anniversary and expiration date


 


B.                                      THE ABOVE ITEMS SHALL BE ADDRESSED AND
DELIVERED TO:

 

Project Officer

Contracting Officer

Office of Biodefense Research Affairs

Contract Management Program

Division of Microbiology and Infectious Diseases

DHHS/NIH/NIAID

DHHS/NIH/NIAID

6700B Rockledge Dr., Rm. 3214, MSC 7612

Room 5001, MSC 6604

Bethesda, MD 20892-7612

6610 Rockledge Drive

 

Bethesda, MD 20892

 

 

9

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034


 


ARTICLE F.3. CLAUSES INCORPORATED BY REFERENCE, FAR 52.252-2 (FEBRUARY 1998)

 

This contract incorporates the following clause by reference, with the same
force and effect as if it were given in full text.  Upon request, the
Contracting Officer will make its full text available.  Also, the full text of a
clause may be accessed electronically at this address: 
http://www.arnet.gov/far/.

 

FEDERAL ACQUISITION REGULATION (48 CFR CHAPTER 1) CLAUSE:

 

52.242-15, Stop Work Order (AUGUST 1989) with ALTERNATE I (APRIL 1984).


 


SECTION G - CONTRACT ADMINISTRATION DATA


 


ARTICLE G.1. PROJECT OFFICER

 

The following Project Officer will represent the Government for the purpose of
this contract:

 

Vicki L. Pierson, Ph.D.
Office of Biodefense Research Affairs
Division of Microbiology and Infectious Diseases
DHHS/NIH/NIAID
Room 5001, MSC 6604
6610 Rockledge Drive
Bethesda, MD 20892-6604

 

The Project Officer is responsible for:  (1) monitoring the Contractor’s
technical progress, including the surveillance and assessment of performance and
recommending to the Contracting Officer changes in requirements;
(2) interpreting the Statement of Work and any other technical performance
requirements; (3) performing technical evaluation as required; (4) performing
technical inspections and acceptances required by this contract; and
(5) assisting in the resolution of technical problems encountered during
performance.

 

The Contracting Officer is the only person with authority to act as agent of the
Government under this contract.  Only the Contracting Officer has authority to: 
(1) direct or negotiate any changes in the Statement of Work; (2) modify or
extend the period of performance; (3) change the delivery schedule;
(4) authorize reimbursement to the Contractor any costs incurred during the
performance of this contract; or (5) otherwise change any terms and conditions
of this contract.

 

The Government may unilaterally change its Project Officer designation.

 


ARTICLE G.2. KEY PERSONNEL


 

Pursuant to the Key Personnel clause incorporated in Section 1 of this contract,
the following individual are considered to be essential to the work being
performed hereunder:

 

Name

 

Title

 

 

 

Mark Carver, Ph.D.

 

Principal Investigator


 


ARTICLE G.3. INVOICE SUBMISSION/CONTRACT FINANCING REQUEST AND CONTRACT
FINANCIAL REPORT


 


A.                                       INVOICE/FINANCING REQUEST INSTRUCTIONS
AND CONTRACT FINANCIAL REPORTING FOR NIH COST-REIMBURSEMENT TYPE CONTRACTS
NIH(RC)-4 ARE ATTACHED AND MADE PART OF THIS CONTRACT.  THE INSTRUCTIONS AND THE
FOLLOWING DIRECTIONS FOR THE SUBMISSION OF INVOICES/FINANCING REQUEST MUST BE
FOLLOWED TO MEET THE REQUIREMENTS OF A “PROPER” PAYMENT REQUEST PURSUANT TO FAR
32.9.


 

These instructions also provide for the submission of financial and personnel
reporting required by HHSAR 342.7002.

 

10

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

(1)                                  INVOICES/FINANCING REQUESTS SHALL BE
SUBMITTED AS FOLLOWS:

 

(A)                                  TO BE CONSIDERED A “PROPER” INVOICE IN
ACCORDANCE WITH FAR 32.9, EACH INVOICE SHALL CLEARLY IDENTIFY THE TWO CONTRACT
NUMBERS THAT APPEAR ON THE FACE PAGE OF THE CONTRACT AS FOLLOWS:

 

Contract No. HHSN266200400034C
ADB Contract No. N0l-AI-40034

 

(B)                                 AN ORIGINAL AND TWO COPIES TO THE FOLLOWING
DESIGNATED BILLING OFFICE:

 

Contracting Officer
Contract Management Program
National Institute of Allergy and Infectious Diseases, NIH
6700-B Rockledge Drive, Room 3214, MSC 7612
BETHESDA MD 20892-7612

 

(2)                                  INQUIRIES REGARDING PAYMENT OF INVOICES
SHOULD BE DIRECTED TO THE DESIGNATED BILLING OFFICE, (301) 496-0612.

 


B.                                      THE CONTRACTOR SHALL INCLUDE THE
FOLLOWING CERTIFICATION ON EVERY INVOICE FOR REIMBURSABLE COSTS INCURRED WITH
FISCAL YEAR FUNDS SUBJECT TO THE SALARY RATE LIMITATION PROVISIONS AS SPECIFIED
IN ARTICLE H.12. OF THIS CONTRACT.  FOR BILLING PURPOSES, CERTIFIED INVOICES ARE
REQUIRED FOR THE BILLING PERIOD DURING WHICH THE APPLICABLE FISCAL YEAR FUNDS
WERE INITIALLY CHARGED THROUGH THE FINAL BILLING PERIOD UTILIZING THE APPLICABLE
FISCAL YEAR FUNDS:


 

“I hereby certify that the salaries charged in this invoice are in compliance
with P.L. 108-199 and ARTICLE H.12. of the above referenced contract.”

 


ARTICLE G.4. INDIRECT COST RATES


 

In accordance with Federal Acquisition Regulation (FAR) (48 CFR Chapter 1)
Clause 52.216-7(d)(2), Allowable Cost and Payment incorporated by reference in
this contract in Part II, Section I, the cognizant Contracting Officer
representative responsible for negotiating provisional and/or final indirect
cost rates is identified as follows:

 

Director, Division of Financial Advisory Services
Office of Acquisition Management and Policy
National Institutes of Health
6100 Building, Room 6B05
6100 EXECUTIVE BLVD MSC-7540
BETHESDA MD 20892-7540

 

These rates are hereby incorporated without further action of the Contracting
Officer.

 


ARTICLE G.5.  GOVERNMENT PROPERTY


 


A.                                       IN ADDITION TO THE REQUIREMENTS OF THE
CLAUSE, GOVERNMENT PROPERTY, INCORPORATED IN SECTION I OF THIS CONTRACT, THE
CONTRACTOR SHALL COMPLY WITH THE PROVISIONS OF DHHS PUBLICATION, CONTRACTOR’S
GUIDE FOR CONTROL OF GOVERNMENT PROPERTY, 1990, WHICH IS INCORPORATED INTO THIS
CONTRACT BY REFERENCE.  AMONG OTHER ISSUES, THIS PUBLICATION PROVIDES A SUMMARY
OF THE CONTRACTOR’S RESPONSIBILITIES REGARDING PURCHASING AUTHORIZATIONS AND
INVENTORY AND REPORTING REQUIREMENTS UNDER THE CONTRACT.  A COPY OF THIS
PUBLICATION IS AVAILABLE UPON REQUEST TO THE CONTRACTS PROPERTY ADMINISTRATOR.


 

Requests for information regarding property under this contract should be
directed to the following office:

 

Division of Personal Property Services, NIH
6011 Building, Suite 637
6011 EXECUTIVE BLVD MSC 7670
BETHESDA MD 20852-7670
(301) 496-6466

 

11

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 


B.                                      NOTWITHSTANDING THE PROVISIONS OUTLINED
IN THE DHHS PUBLICATION, CONTRACTOR’S GUIDE FOR CONTROL OF GOVERNMENT PROPERTY,
1990 WHICH IS INCORPORATED IN THIS CONTRACT IN PARAGRAPH A. ABOVE, THE
CONTRACTOR SHALL USE THE FORM ENTITLED, “REPORT OF GOVERNMENT OWNED, CONTRACTOR
HELD PROPERTY” FOR PERFORMING ANNUAL INVENTORIES REQUIRED UNDER THIS CONTRACT. 
THIS FORM IS INCLUDED AS AN ATTACHMENT IN SECTION J OF THIS CONTRACT.


 


ARTICLE G.6. POST AWARD EVALUATION OF CONTRACTOR PERFORMANCE


 


A.                                       CONTRACTOR PERFORMANCE EVALUATIONS


 

Interim and final evaluations of contractor performance will be prepared on this
contract in accordance with FAR 42.15.  The final performance evaluation will be
prepared at the time of completion of work.  In addition to the final
evaluation, an interim evaluation will be prepared mid-point in the contract to
coincide with the anniversary date of the contract.

 

Interim and final evaluations will be provided to the Contractor as soon as
practicable after completion of the evaluation.  The Contractor will be
permitted thirty days to review the document and to submit additional
information or a rebutting statement. If agreement cannot be reached between the
parties, the matter will be referred to an individual one level above the
Contracting Officer, whose decision will be final.

 

Copies of the evaluations, contractor responses, and review comments, if any,
will be retained as part of the contract file, and may be used to support future
award decisions.

 


B.                                      ELECTRONIC ACCESS TO CONTRACTOR
PERFORMANCE EVALUATIONS


 

Contractors that have Internet capability may access evaluations through a
secure Web site for review and comment by completing the registration form that
can be obtained at the following address:

 

http://ocm.od.nih.gov/cdmp/cps_contractor.htm

 

The registration process requires the contractor to identify an individual that
will serve as a primary contact and who will be authorized access to the
evaluation for review and comment.  In addition, the contractor will be required
to identify an alternate contact who will be responsible for notifying the
cognizant contracting official in the event the primary contact is unavailable
to process the evaluation within the required 30-day time frame.

 


SECTION H - SPECIAL CONTRACT REQUIREMENTS


 


ARTICLE H.1. REIMBURSEMENT OF COSTS FOR INDEPENDENT RESEARCH AND DEVELOPMENT
PROJECTS


 

The primary purpose of the Public Health Service (PHS) is to support and advance
independent research within the scientific community.  PHS has established
effective, time tested and well recognized procedures for stimulating and
supporting this independent research by selecting from multitudes of
applications those research projects most worthy of support within the
constraints of its appropriations.  The reimbursement through the indirect cost
mechanism of independent research and development costs not incidental to
product improvement would circumvent this competitive process.

 

To ensure that all research and development projects receive similar and equal
consideration, all organizations may compete for direct funding of independent
research and development projects they consider worthy of support by submitting
those projects to the appropriate Public Health Service grant office for
review.  Since these projects may

 

12

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

be submitted for direct funding, the Contractor agrees that no costs for any
independent research and development project, including all applicable indirect
costs, will be claimed under this contract.

 


ARTICLE H.2. REQUIRED EDUCATION IN THE PROTECTION OF HUMAN RESEARCH PARTICIPANTS


 

NIH policy requires education on the protection of human subject participants
for all investigators receiving NIH contract awards for research involving human
subjects.  For a complete description of the NIH Policy announcement on required
education in the protection of human subject participants, the contractor should
access the NIH Guide for Grants and Contracts Announcement dated June 5, 2000 at
the following website: 
http://grants.nih.gov/grants/guide/notice-files/NOT-OD-00-039.htm.  The
information below is a summary of the NIH Policy Announcement:

 

The contractor shall maintain the following information:  (1) a list of the
names and titles of the principal investigator and any other individuals working
under the contract who are responsible for the design and/or conduct of the
research; (2) the title of the education program(s) in the protection of human
subjects that has been completed for each named personnel and; (3) a one
sentence description of the educational program(s) listed in (2) above.  This
requirement extends to investigators and all individuals responsible for the
design and/or conduct of the research who are working as subcontractors or
consultants under the contract.

 

Prior to any substitution of the Principal Investigator or any other individuals
responsible for the design and/or conduct of the research under the contract,
the contractor shall provide the following written information to the
Contracting Officer:  the title of the education program and a one sentence
description of the program that has been completed by the replacement.

 


ARTICLE H.3. DATA AND SAFETY MONITORING IN CLINICAL TRIALS


 

The contractor is directed to the full text of the NIH Policy regarding Data and
Safety Monitoring and Reporting of Adverse Events, which may be found at the
following web sites:

 

http://grants.nih.gov/grants/guide/notice-files/not98-084.html
http://grants.nih.gov/grants/guide/notice-files/not99-107.html
http://grants.nih.gov/grants/guide/notice-files/NOT-OD-00-038.html

 

The contractor must comply with the NIH Policy cited in these NIH Announcements
and any other data and safety monitoring requirements found elsewhere in this
contract.

 

Data and Safety Monitoring shall be performed in accordance with the approved
Data and Safety Monitoring Plan.

 

The Data and Safety Monitoring Plan shall be established and approved prior to
beginning the conduct of the clinical trial.

 


ARTICLE H.4. HUMAN MATERIALS (ASSURANCE OF OHRP COMPLIANCE)


 

The acquisition and supply of all human specimen material (including fetal
material) used under this contract shall be obtained by the Contractor in full
compliance with applicable State and Local laws and the provisions of the
Uniform Anatomical Gift Act in the United States, and no undue inducements,
monetary or otherwise, will be offered to any person to influence their donation
of human material.

 

The Contractor shall provide written documentation that all human materials
obtained as a result of research involving human subjects conducted under this
contract, by collaborating sites, or by subcontractors identified under this
contract, were obtained with prior approval by the Office for Human Research
Protections (OHRP) of an Assurance to comply with the requirements of 45 CFR 46
to protect human research subjects.  This restriction applies to all
collaborating sites without OHRP-approved Assurances, whether domestic or
foreign, and compliance must be ensured by the Contractor.

 

13

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

Provision by the Contractor to the Contracting Officer of a properly completed
“Protection of Human Subjects Assurance Identification/IRB
Certification/Declaration of Exemption”, Form OMB No. 0990-0263 (formerly
Optional Form 310), certifying IRB review and approval of the protocol from
which the human materials were obtained constitutes the written documentation
required.  The human subject certification can be met by submission of a self
designated form, provided that it contains the information required by the
“Protection of Human Subjects Assurance Identification/IRB
Certification/Declaration of Exemption”, Form OMB No.  0990-0263 (formerly
Optional Form 310)

 


ARTICLE H.5. CONTINUED BAN ON FUNDING OF HUMAN EMBRYO RESEARCH


 


A.


PURSUANT TO PUBLIC LAW(S) CITED IN PARAGRAPH B., BELOW, NIH IS PROHIBITED FROM
USING APPROPRIATED FUNDS TO SUPPORT HUMAN EMBRYO RESEARCH.  CONTRACT FUNDS MAY
NOT BE USED FOR (1) THE CREATION OF A HUMAN EMBRYO OR EMBRYOS FOR RESEARCH
PURPOSES; OR (2) RESEARCH IN WHICH A HUMAN EMBRYO OR EMBRYOS ARE DESTROYED,
DISCARDED, OR KNOWINGLY SUBJECTED TO RISK OF INJURY OR DEATH GREATER THAN THAT
ALLOWED FOR RESEARCH ON FETUSES IN UTERO UNDER 45 CFR 46.208(A)(2) AND
SECTION 498(B) OF THE PUBLIC HEALTH SERVICE ACT (42 U.S.C. 289G(B)). THE TERM
“HUMAN EMBRYO OR EMBRYOS” INCLUDES ANY ORGANISM, NOT PROTECTED AS A HUMAN
SUBJECT UNDER 45 CFR 46 AS OF THE DATE OF THE ENACTMENT OF THIS ACT, THAT IS
DERIVED BY FERTILIZATION, PARTHENOGENESIS, CLONING, OR ANY OTHER MEANS FROM ONE
OR MORE HUMAN GAMETES OR HUMAN DIPLOID CELLS.


 


 


 


ADDITIONALLY, IN ACCORDANCE WITH A MARCH 4, 1997 PRESIDENTIAL MEMORANDUM,
FEDERAL FUNDS MAY NOT BE USED FOR CLONING OF HUMAN BEINGS.


 


 


B.


PUBLIC LAW AND SECTION NO.


 


FISCAL YEAR


 


PERIOD COVERED


 


 


 


 


 


 


 


 

 

P.L. 108-199, Title V-General Provisions, Section 510

 

2004

 

10/l/03 - 9/30/04

 


 


 


ARTICLE H.6. NEEDLE EXCHANGE


 


 


A.


PURSUANT TO PUBLIC LAW(S) CITED IN PARAGRAPH B., BELOW, CONTRACT FUNDS SHALL NOT
BE USED TO CARRY OUT ANY PROGRAM OF DISTRIBUTING STERILE NEEDLES OR SYRINGES FOR
THE HYPODERMIC INJECTION OF ANY ILLEGAL DRUG.


 


 


B.


PUBLIC LAW AND SECTION NO.


 


FISCAL YEAR


 


PERIOD COVERED


 


 


 


 


 


 


 


 

 

P.L. 108-199. Title V-General Provisions, Section 505

 

2004

 

10/1/03 - 9/30/04

 

 


ARTICLE H.7. PRIVACY ACT


 

This procurement action requires the Contractor to do one or more of the
following:  design, develop, or operate a system of records on individuals to
accomplish an agency function in accordance with the Privacy Act of 1974, Public
Law 93-579, December 31, 1974 (5 USC 552a) and applicable agency regulations. 
Violation of the Act may involve the imposition of criminal penalties.

 

The Privacy Act System of Records applicable to this project is Number
09-25-0200.  This document is incorporated into this contract as Attachment 4.

 


ARTICLE H.8. ANIMAL WELFARE


 

All research involving live, vertebrate animals shall be conducted in accordance
with the Public Health Service Policy on Humane Care and Use of Laboratory
Animals.  This policy may be accessed at
http://grants1.nih.gov/grants/olaw/references/phspol.htm

 


ARTICLE H.9. RESTRICTION FROM USE OF LIVE VERTEBRATE ANIMALS


 

UNDER GOVERNING POLICY, FEDERAL FUNDS ADMINISTERED BY THE PUBLIC HEALTH SERVICE
(PHS) SHALL NOT BE EXPENDED FOR RESEARCH INVOLVING LIVE VERTEBRATE ANIMALS

 

14

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

WITHOUT PRIOR APPROVAL BY THE OFFICE FOR LABORATORY ANIMAL WELFARE (OLAW), OF AN
ASSURANCE TO COMPLY WITH THE PHS POLICY ON HUMANE CARE AND USE OF LABORATORY
ANIMALS.  THIS RESTRICTION APPLIES TO ALL PERFORMANCE SITES WITHOUT
OLAW-APPROVED ASSURANCES, WHETHER DOMESTIC OR FOREIGN.

 


ARTICLE H.10. OPTION PROVISION


 

Unless the Government exercises its option pursuant to the Option Clause set
forth in ARTICLE I.3., the contract will consist only of Part A of the Statement
of Work as defined in Sections C and F of the contract.  Pursuant to clause
52.217-9 set forth in ARTICLE I.3. of this contract, the Government may, by
unilateral contract modification, require the Contractor to perform Part B of
the Statement of Work as also defined in Sections C and F of the contract.  If
the Government exercises this option, notice must be given at least 60 days
prior to the expiration date of this contract, and the estimated cost plus fixed
fee of the contract will be increased as set forth in ARTICLE B.2.

 


ARTICLE H.11. SALARY RATE LIMITATION LEGISLATION PROVISIONS

 


A.


PURSUANT TO PUBLIC LAW(S) CITED IN PARAGRAPH B., BELOW, NO NIH FISCAL YEAR FUNDS
MAY BE USED TO PAY THE DIRECT SALARY OF AN INDIVIDUAL THROUGH THIS CONTRACT AT A
RATE IN EXCESS OF APPLICABLE AMOUNT SHOWN FOR THE FISCAL YEAR COVERED.  DIRECT
SALARY IS EXCLUSIVE OF FRINGE BENEFITS, OVERHEAD, AND GENERAL AND ADMINISTRATIVE
EXPENSES (ALSO REFERRED TO AS “INDIRECT COST” OR “FACILITIES AND ADMINISTRATIVE
(F&A) COSTS”).  DIRECT SALARY HAS THE SAME MEANING AS THE TERM “INSTITUTIONAL
BASE SALARY.” AN INDIVIDUAL’S DIRECT SALARY (OR INSTITUTIONAL BASE SALARY) IS
THE ANNUAL COMPENSATION THAT THE CONTRACTOR PAYS FOR AN INDIVIDUAL’S APPOINTMENT
WHETHER THAT INDIVIDUAL’S TIME IS SPENT ON RESEARCH, TEACHING, PATIENT CARE OR
OTHER ACTIVITIES.  DIRECT SALARY (OR INSTITUTIONAL BASE SALARY) EXCLUDES ANY
INCOME THAT AN INDIVIDUAL MAY BE PERMITTED TO EARN OUTSIDE OF DUTIES TO THE
CONTRACTOR.  THE PER YEAR SALARY RATE LIMIT ALSO APPLIES TO INDIVIDUALS PROPOSED
UNDER SUBCONTRACTS.  IT DOES NOT APPLY TO FEES PAID TO CONSULTANTS.  IF THIS IS
A MULTIPLE YEAR CONTRACT, IT MAY BE SUBJECT TO UNILATERAL MODIFICATIONS BY THE
GOVERNMENT IF AN INDIVIDUAL’S SALARY RATE EXCEEDS ANY SALARY RATE CEILING
ESTABLISHED IN FUTURE HHS APPROPRIATION ACTS.


 


 


B.


PUBLIC LAW NO.


 


FISCAL YEAR


 


DOLLAR AMOUNT OF
SALARY LIMITATION*


 

 

 

 

 

 

 

 

 

P.L. 108-199 Title II,
General Provisions, Section 204

 

2004

 

Executive Level I

 


 


 


C.


DIRECT EATERIES WHICH WILL BE PAID WITH FY-04 FUNDS ARE LIMITED TO THE EXECUTIVE
LEVEL I RATE WHICH WAS IN EFFECT ON THE DATE(S) THE EXPENSE WAS INCURRED.


 

--------------------------------------------------------------------------------

*For contract expenditures using FY-04 funds, the Executive Level I rate for the
period 10/1/03 - 12/31/03 is $171,900.  Effective 1/1/04, for contract
expenditures using FY-04 funds, the Executive Level I rate is $175,700 and will
remain at that level until such time as it is determined to raise the Executive
Schedule annual rates.  See the web site listed below for Executive Schedule
rates of pay.

 

LINK to EXECUTIVE LEVEL SALARIES:  http://www.opm.gov/oca/PAYRATES/index.htm

(Click on “Executive Schedule” for the current Fiscal Year’s salary rate or
scroll dawn to the “General Schedule Salary Tables from Previous Years” to
locate the Executive Level salary rates from previous years.)

 


ARTICLE H.12. PUBLICATION AND PUBLICITY


 

The contractor shall acknowledge the support of the National Institutes of
Health whenever publicizing the work under this contract in any media by
including an acknowledgment substantially as follows:

 

“This project has been funded in whole or in part with Federal funds from the
National Cancer Institute, National Institutes of Health, Department of Health
and Human Services, under Contract No. HHSN266200400034C.”

 

15

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034


 


ARTICLE H.13. PRESS RELEASES

 


A.


PURSUANT TO PUBLIC LAW(S) CITED IN PARAGRAPH B., BELOW, THE CONTRACTOR SHALL
CLEARLY STATE, WHEN ISSUING STATEMENTS, PRESS RELEASES, REQUESTS FOR PROPOSALS,
BID SOLICITATIONS AND OTHER DOCUMENTS DESCRIBING PROJECTS OR PROGRAMS FUNDED IN
WHOLE OR IN PART WITH FEDERAL MONEY:  (L) THE PERCENTAGE OF THE TOTAL COSTS OF
THE PROGRAM OR PROJECT WHICH WILL BE FINANCED WITH FEDERAL MONEY; (2) THE DOLLAR
AMOUNT OF FEDERAL FUNDS FOR THE PROJECT OR PROGRAM; AND (3) THE PERCENTAGE AND
DOLLAR AMOUNT OF THE TOTAL COSTS OF THE PROJECT OR PROGRAM THAT WILL BE FINANCED
BY NONGOVERNMENTAL SOURCES.


 


 


B.


PUBLIC LAW AND SECTION NO.


 


FISCAL YEAR


 


PERIOD COVERED


 


 


 


 


 


 


 


 

 

P.L. 108-199, Title V-General Provisions,
Section 507

 

2004

 

10/1/03 - 9/30/04

 

 


ARTICLE H.14. REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE


 

Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in NIH funded programs is encouraged to report such matters to the HHS
Inspector General’s Office in writing or on the Inspector General’s Hotline. 
The toll free number is 1-800-HHS-TIPS (1-800-447-8477).  All telephone calls
will be handled confidentially.  The e-mail address is Htips@os.dhhs.gov and the
mailing address is:

 

Office of Inspector General
Department of Health and Human Services
TIPS HOTLINE
P.O. Box 23489
Washington, D.C.  20026

 


ARTICLE H.15. ANTI -LOBBYING

 


A.


PURSUANT TO PUBLIC LAW(S) CITED IN PARAGRAPH C., BELOW, CONTRACT FUNDS SHALL
ONLY BE USED FOR NORMAL AND RECOGNIZED EXECUTIVE-LEGISLATIVE RELATIONSHIPS. 
CONTRACT FUNDS SHALL NOT BE USED, FOR PUBLICITY OR PROPAGANDA PURPOSES; OR FOR
THE PREPARATION, DISTRIBUTION, OR USE OF ANY KIT, PAMPHLET, BOOKLET,
PUBLICATION, RADIO, TELEVISION, OR VIDEO PRESENTATION DESIGNED TO SUPPORT OR
DEFEAT LEGISLATION PENDING BEFORE THE CONGRESS OR ANY STALE LEGISLATURE, EXCEPT
IN PRESENTATION TO THE CONGRESS OR ANY STATE LEGISLATURE ITSELF.


 


 


B.


CONTRACT FUNDS SHALL NOT BE USED TO PAY SALARY OR EXPENSES OF THE CONTRACTOR OR
ANY AGENT ACTING FOR THE CONTRACTOR, RELATED TO ANY ACTIVITY DESIGNED TO
INFLUENCE LEGISLATION OR APPROPRIATIONS PENDING BEFORE THE CONGRESS OR ANY STATE
LEGISLATURE.


 


 


C.


PUBLIC LAW AND SECTION NO.


 


FISCAL YEAR


 


PERIOD COVERED


 


 


 


 


 


 


 


 

 

for a., above: P.L. 108-199, Title V- General Provisions, Section 503a

 

2004

 

10/1/03 - 9/30104

 

 

 

 

 

 

 

 

 

for b., above: P.L. 108-199, Title V- General Provisions, Section 503b

 

2004

 

10/1/03 - 9/30/04

 

 


ARTICLE H.16. OBTAINING AND DISSEMINATING BIOMEDICAL RESEARCH RESOURCES


 

Unique research resources arising from NIH-funded research are to be shared with
the scientific research community.  NIH provides guidance, entitled, “Sharing
Biomedical Research Resources:  Principles and Guidelines for Recipients of NIH
Research Grants and Contracts,” (Federal Register Notice, December 23, 1999 [64
FR 72090]), concerning the appropriate terms for disseminating and acquiring
these research resources.  This guidance, found at:
http://ott.od.nih.gov/NewPages/64FR72090.pdf  is intended to help contractors
ensure that the conditions they impose and accept on the transfer of research
tools will facilitate further biomedical research, consistent with the
requirements of the Bayh-Dole Act and NIH funding policy.

 

16

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

Note:  For the purposes of this Article, the terms, “research tools” “research
materials,” and “research resources” are used interchangeably and have the same
meaning.

 


ARTICLE H.17. SHARING RESEARCH DATA


 

The contractor’s data sharing plan, dated June 4, 2004 is hereby incorporated by
reference.  The contractor agrees to adhere to its plan and shall request prior
approval of the Contracting Officer for any changes in its plan.

 

The NIH endorses the sharing of final research data to expedite the translation
of research results into knowledge, products, and procedures to improve human
health.  This contract is expected to generate research data that must be shared
with the public and other researchers.  NIH’s data sharing policy may be found
at the following Web site:

 

http://grants.nih.gov/grants/guide/notice-files/NOT-OD-03-032.html

 

NIH recognizes that data sharing may be complicated or limited, in some cases,
by institutional policies, local IRB rules, as well as local, state and Federal
laws and regulations, including the Privacy Rule (see HHS-published
documentation on the Privacy Rule at http://www.hhs.gov/ocr/).  The rights and
privacy of people who participate in NIH-funded research must be protected at
all times; thus, data intended for broader use should be free of identifiers
that would permit linkages to individual research participants and variables
that could lead to deductive disclosure of the identity of individual subjects.

 


ARTICLE H.18. POSSESSION USE AND TRANSFER OF SELECT BIOLOGICAL AGENTS OR TOXINS


 

Work involving select biological agents or toxins shall not be conducted under
this contract until the contractor and any affected subcontractor(s) are granted
a certificate of registration or are authorized to work with the applicable
agents.

 

For prime or subcontract awards to domestic institutions who possess, use,
and/or transfer Select Agents under this contract, the institution must complete
registration with the Centers for Disease Control and Prevention (CDC),
Department of Health and Human Services (DHHS) or the Animal and Plant Health
Inspection Services (APHIS), U.S. Department of Agriculture (USDA), as
applicable, before using NIH funds for research involving Select Agents.  No NIH
funds can be used for research involving Select Agents if the final registration
certificate is denied.

 

For prime or subcontract awards to foreign institutions who possess, use, and/or
transfer Select Agents under this contract, the institution must provide
information satisfactory to the NIH that a process equivalent to that described
in 42 CFR 73 (http://www.cdc.gov/od/sap/docs/42cfr73.pdf) for U.S. institutions
is in place and will be administered on behalf of all Select Agent work
sponsored by these funds before using these funds for any work directly
involving the Select Agents.  The contractor must provide information addressing
the following key elements appropriate for the foreign institution:  safety,
security, training, procedures for ensuring that only approved/appropriate
individuals have access to the Select Agents, and any applicable laws,
regulations and policies equivalent to 42 CFR 73.  An NIAID-chaired committee of
U.S. federal employees (including representatives of NIH grants/contracts and
scientific program management, CDC, Department of Justice and other federal
intelligence agencies, and Department of State) will assess the policies and
procedures for comparability to the U.S. requirements described in 42 CFR
Part 73.  When requested by the contracting officer, the contractor should
provide key information delineating any laws, regulations, policies, and
procedures applicable to the foreign institution for the safe and secure
possession, use, and transfer of Select Agents.  This includes concise summaries
of safety, security, and training plans, and applicable laws, regulations, and
policies.  For the purpose of security risk assessments, the contractor must
provide the names of all individuals at the foreign institution who will have
access to the Select Agents and procedures for ensuring that only approved and
appropriate individuals have access to Select Agents under the contract.

 

Listings of HHS select agents and toxins, biologic agents and toxins, and
overlap agents or toxins as well as information about the registration process,
can be obtained on the Select Agent Program Web site at
http://www.cdc.gov/od/gap/

 

17

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034


 


ARTICLE H.19. PROHIBITION ON CONTRACTOR INVOLVEMENT WITH TERRORIST ACTIVITIES


 

The contractor acknowledges that U.S. Executive Orders and Laws, including but
not limited to E.O. 13224 and P.L. 107-56, prohibit transactions with, and the
provision of resources and support to, individuals and organizations associated
with terrorism.  It is the legal responsibility of the contractor to ensure
compliance with these Executive Orders and Laws.  This clause must be included
in all subcontracts issued under this contract.

 

18

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

PART II - CONTRACT CLAUSES

 


SECTION I - CONTRACT CLAUSES


 


ARTICLE I.1. GENERAL CLAUSES FOR A COST-REIMBURSEMENT RESEARCH AND DEVELOPMENT
CONTRACT - FAR 52.252-2, CLAUSES INCORPORATED BY REFERENCE (FEBRUARY 1998)


 

This contract incorporates the following clauses by reference, with the same
force and effect as if they were given in full text.  Upon request, the
Contracting Officer will make their full text available.  Also, the full text of
a clause may be accessed electronically at this address: 
http://www.arnet.gov/far/.

 


A.                                       FEDERAL ACQUISITION REGULATION (FAR)
(48 CFR CHAPTER 1) CLAUSES:

 

FAR CLAUSE
NO.

 

DATE

 

TITLE

 

 

 

 

 

52.202-l

 

Jul 2004

 

Definitions

52.203-3

 

Apr 1984

 

Gratuities (Over $100,000)

52.203-5

 

Apr 1984

 

Covenant Against Contingent Fees (Over $100,000)

52.203-6

 

Jul 1995

 

Restrictions on Subcontractor Sales to the Government (Over $100,000)

52.203-7

 

Jul 1995

 

Anti-Kickback Procedures (Over $100,000)

52.203-8

 

Jan 1997

 

Cancellation, Rescission, and Recovery of Funds for Illegal or Improper Activity
(Over $100,000)

52.203-10

 

Jan 1997

 

Price or Fee Adjustment for Illegal or Improper Activity (Over $100,000)

52.203-12

 

Jun 2003

 

Limitation on Payments to Influence Certain Federal Transactions (Over $100,000)

52.204-4

 

Aug 2000

 

Printed or Copied Double-Sided on Recycled Paper (Over $100,000)

52.204-7

 

Oct 2003

 

Central Contractor Registration

52.209-6

 

Jul 1995

 

Protecting the Government’s Interests When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment (Over $25,000)

52.215-2

 

Jun 1999

 

Audit and Records - Negotiation (Over $100,000)

52.215-8

 

Oct 1997

 

Order of Precedence - Uniform Contract Format

52.215-10

 

Oct 1997

 

Price Reduction for Defective Cost or Pricing Data

52.215-12

 

Oct 1997

 

Subcontractor Cost or Pricing Data (Over $500,000)

52.215-14

 

Oct 1997

 

Integrity of Unit Prices (Over $100,000)

52.215-15

 

Jan 2004

 

Pension Adjustments and Asset Reversions

52.215-18

 

Oct 1997

 

Reversion or Adjustment of Plans for Post-Retirement Benefits (PRB) other than
Pensions

52.215-19

 

Oct 1997

 

Notification of Ownership Changes

52.215-21

 

Oct 1997

 

Requirements for Cost or Pricing Data or Information Other Than Cost or Pricing
Data — Modifications

52.216-7

 

Dec 2002

 

Allowable Cost and Payment

52.216-8

 

Mar 1997

 

Fixed Fee

52.219-8

 

May 2004

 

Utilization of Small Business Concerns (Over $100,000)

52.219-9

 

Jan 2002

 

Small Business Subcontracting Plan (Over $500,000)

52.219-16

 

Jan 1999

 

Liquidated Damages - Subcontracting Plan (Over $500,000)

52.222-2

 

Jul 1990

 

Payment for Overtime Premium (Over $100,000) (Note: The dollar amount in
paragraph (a) of this clause is $0 unless otherwise specified in the contract.)

52.222-3

 

Jun 2003

 

Convict Labor

52.222-26

 

Apr 2002

 

Equal Opportunity

52.222-35

 

Dec 2001

 

Equal Opportunity for Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans

52.222-36

 

Jun 1998

 

Affirmative Action for Workers with Disabilities

 

19

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

52.222-37

 

Dec 2001

 

Employment Reports on Special Disabled Veterans, Veterans of the Vietnam Era,
and Other Eligible Veterans

52.223-6

 

May 2001

 

Drug-Free Workplace

52.223-14

 

Aug 2003

 

Toxic Chemical Release Reporting (Over $100,000)

52.225-l

 

Jun 2003

 

Buy American Act - Supplies

52.225-13

 

Dec 2003

 

Restrictions on Certain Foreign Purchases

52.227-l

 

Jul 1995

 

Authorization and Consent, Alternate I (Apr 1984)

52.227-2

 

Aug 1996

 

Notice and Assistance Regarding Patent and Copyright Infringement (Over
$100,000)

52.227-11

 

Jun 1997

 

Patent Rights - Retention by the Contractor (Short Form) (Note: In accordance
with FAR 27.303(a)(2), paragraph (f) is modified to include the requirements in
FAR 27.303(a)(2)(i) through (iv). The frequency of reporting in (i) is annual.

52.227-14

 

Jun 1987

 

Rights in Data - General

52.232-9

 

Apr 1984

 

Limitation on Withholding of Payments

52.232-17

 

Jun 1996

 

Interest (Over $100,000)

52.232-20

 

Apr 1984

 

Limitation of Cost

52.232-23

 

Jan 1986

 

Assignment of Claims

52.232-25

 

Oct 2003

 

Prompt Payment, Alternate I (Feb 2002)

52.232-33

 

Oct 2003

 

Payment by Electronic Funds Transfer—Central Contractor Registration

52.233-l

 

Jul 2002

 

Disputes

52.233-3

 

Aug 1996

 

Protest After Award, Alternate I (Jun 1985)

52.242-1

 

Apr 1984

 

Notice of Intent to Disallow Costs

52.242-3

 

May 2001

 

Penalties for Unallowable Costs (Over $500,000)

52.242-4

 

Jan 1997

 

Certification of Final Indirect Costs

52.242-13

 

Jul 1995

 

Bankruptcy (Over $100,000)

52.243-2

 

Aug 1987

 

Changes - Cost Reimbursement, Alternate V (Apr 1984)

52.244-2

 

Aug 1998

 

Subcontracts, Alternate II (Aug 1998) *lf written consent to subcontract is
required, the identified subcontracts are listed in ARTICLE B, Advance
Understandings.

52.244-5

 

Dec 1996

 

Competition in Subcontracting (Over $100,000)

52.245-5

 

May 2004

 

Government Property (Cost-Reimbursement, Time and Material, or Labor-Hour
Contract)

52.246-23

 

Feb 1997

 

Limitation of Liability (Over $100,000)

52.249-6

 

Sep 1996

 

Termination (Cost-Reimbursement)

52.249-14

 

Apr 1984

 

Excusable Delays

52.253-1

 

Jan 1991

 

Computer Generated Forms

 


B.                                      DEPARTMENT OF HEALTH AND HUMAN SERVICES
ACQUISITION REGULATION (HHSAR) (48 CFR CHAPTER 3) CLAUSES:


 

HHSAR
CLAUSE NO.

 

DATE

 

TITLE

 

 

 

 

 

352.202-1

 

Jan 2001

 

Definitions - with Alternate paragraph (h) (Jan 2001)

352.216-72

 

Oct 1990

 

Additional Cost Principles

352.228-7

 

Dec 1991

 

Insurance - Liability to Third Persons

352.232-9

 

Apr 1984

 

Withholding of Contract Payments

352.233-70

 

Apr 1984

 

Litigation and Claims

352.242-71

 

Apr 1984

 

Final Decisions on Audit Findings

352.270-5

 

Apr 1984

 

Key Personnel

352.270-6

 

Jul 1991

 

Publications and Publicity

352.270-7

 

Jan 2001

 

Paperwork Reduction Act

 

[End of GENERAL CLAUSES FOR A COST-REIMBURSEMENT RESEARCH AND DEVELOPMENT
CONTRACT - Rev. 07/2004].

 

20

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034


 


ARTICLE I.2. AUTHORIZED SUBSTITUTION OF CLAUSES


 

ARTICLE 1.l. of this SECTION is hereby modified as follows:

 

None.

 


ARTICLE I.3. ADDITIONAL CONTRACT CLAUSES


 

This contract incorporates the following clauses by reference, with the same
force and effect, as if they were given in full text.  Upon request, the
contracting officer will make their full text available.

 


A.                                       FEDERAL ACQUISITION REGULATION (FAR)
(48 CFR CHAPTER 1) CLAUSES


 

(1)                                  FAR 52.215-17, WAIVER OF FACILITIES CAPITAL
COST OF MONEY (OCTOBER 1997).

 

(2)                                  FAR 52.217-8, OPTION TO EXTEND SERVICES
(NOVEMBER 1999).

 

“…The Contracting Officer may exercise the option by written notice to the
Contractor within at least 30 days before the contract expires?’

 

(3)                                  FAR 52.219-4, NOTICE OF PRICE EVALUATION
PREFERENCE FOR HUBZONE SMALL BUSINESS CONCERNS (JANUARY 1999).

 

“(c) Waiver of evaluation preference….

 

      [  ] Offeror elects to waive the evaluation preference.”

 

(4)                                  ALTERNATE I (OCTOBER 1998), FAR CLAUSE
52.219-23, NOTICE OF PRICE EVALUATION ADJUSTMENT FOR SMALL DISADVANTAGED
BUSINESS CONCERNS (OCTOBER 1999).

 

(5)                                  FAR 52.224-L, PRIVACY ACT NOTIFICATION
(APRIL 1984).

 

(6)                                  FAR 52.224-2, PRIVACY ACT (APRIL 1984).

 

(7)                                  FAR 52.229-8, TAXES-FOREIGN
COST-REIMBURSEMENT CONTRACTS (MARCH 1990).

 

(8)                                  FAR 52.229-9, TAXES-COST-REIMBURSEMENT
CONTRACTS WITH FOREIGN GOVERNMENTS (MARCH 1990).

 

(9)                                  FAR 52.242-3, PENALTIES FOR UNALLOWABLE
COSTS (MAY 2001).

 

(10)                            FAR 52.247-63, PREFERENCE FOR U.S. FLAG AIR
CARRIERS (JUNE 2003).

 


B.                                      DEPARTMENT OF HEALTH AND HUMAN SERVICES
ACQUISITION REGULATION (HHSAR) (48 CHAPTER 3) CLAUSES:


 

(1)                                  HHSAR 352.223-70, SAFETY AND HEALTH
(JANUARY 2001).  [THIS CLAUSE IS PROVIDED IN FULL TEXT IN SECTION J -
ATTACHMENTS.]

 

(2)                                  HHSAR 352.270-8, PROTECTION OF HUMAN
SUBJECTS (JANUARY 2001).

 

Note:  The Office for Human Research Protections (OHRP), Office of the Secretary
(OS), Department of Health and Human Services (DHHS) is the office responsible
for oversight of the

 

21

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

Protection of Human subjects and should replace office for Protection from
Research Risks (OPRR), National Institutes of Health (NIH) wherever it appears
in this clause.

 

(3)                                  HHSARS 352.270-9, CARE OF LIVE VERTEBRATE
ANIMALS (JANUARY 2001).

 


C.                                       NATIONAL INSTITUTES OF HEALTH (NIH)
RESEARCH CONTRACTING (RC) CLAUSES:


 

The following clauses are attached and made a part of this contract:

 

(1)                                  NIH(RC)-7, PROCUREMENT OF CERTAIN EQUIPMENT
(APRIL 1984) (OMB BULLETIN 81-16).

 

(2)                                  NIH(RC)- 11, RESEARCH PATIENT CARE COSTS
(4/L/84).

 


ARTICLE I.4. ADDITIONAL FAR CONTRACT CLAUSES INCLUDED IN FULL TEXT


 

This contract incorporates the following clauses in full text.

 

FEDERAL ACQUISITION REGULATION (FAR)(48 CFR CHAPTER 1) CLAUSES:

 


A.                                       FAR CLAUSE 52.244-6, SUBCONTRACTS FOR
COMMERCIAL ITEMS (JULY 2004)


 

(a)                                  Definitions.  As used in this clause-

 

Commercial item, has the meaning contained in Federal Acquisition Regulation
52.201-1, Definitions.

 

Subcontract, includes a transfer of commercial item between divisions,
subsidiaries, or affiliates of the Contractor or subcontractor at any tier.

 

(b)                                 To the maximum extent practicable, the
Contractor shall incorporate, and require its subcontractors at all tiers to
incorporate, commercial items or nondevelopmental items as components of items
to be supplied under this contract.

 

(c)                                  (1)                                  The
Contractor shall insert the following clauses in subcontracts for commercial
items:

 

(i)            52.219-8, Utilization of Small Business Concerns (MAY 2004) (15
U.S.C. 637(d)(2) and (3)), in all subcontracts that offer further subcontracting
opportunities. If the subcontract (except subcontracts to small business
concerns) exceeds $500,000 ($1,000,000 for construction of any public facility),
the subcontractor must include 52.219-8 in lower tier subcontracts that offer
subcontracting opportunities.

 

(ii)           52.222-26, Equal Opportunity (APR 2002) (E.O. 11246).

 

(iii)          52.222-35, Equal Opportunity for Special Disabled Veterans,
Veterans of the Vietnam Era, and Other Eligible Veterans (DEC 2001) (38 U.S.C.
4212(a)).

 

(iv)          52.222-36, Affirmative Action for Workers with Disabilities (JUN
1998) (29 U.S.C. 793).

 

(v)           52.247-64, Preference for Privately Owned U.S.-Flag Commercial
Vessels (APR 2003) (46 U.S.C. Appx 1241 and 10 U.S.C. 2631) (flow down required
in accordance with paragraph (d) of FAR clause 52.247-64).

 

(2)           While not required, the Contractor may flow down to subcontracts
for commercial items a minimal number of additional clauses necessary to satisfy
its contractual obligations.

 

(D.)          THE CONTRACTOR SHALL INCLUDE THE TERMS OF THIS CLAUSE, INCLUDING
THIS PARAGRAPH (D), IN SUBCONTRACTS AWARDED UNDER THIS CONTRACT.

 

22

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

PART III

 


SECTION J - LIST OF ATTACHMENTS


 

The following documents are attached and incorporated in this contract:

 

1.                                       Statement of Work, September 30, 2004,
2 pages.

 

2.                                       Invoice/Financing Request and Contract
Financial Reporting Instructions for NIH Cost-Reimbursement Type Contracts,
NIH(RC)-4, (5/97), 5 pages.

 

3.                                       Inclusion Enrollment Report, 5/01
(Modified OAMP:  10/01), 1 page.

 

4.                                       Privacy Act System of Records, Number
09-25-0200, as cited in the Federal Register Notice issued in Volume 62, Number
66, pages 16596-16602, dated April 7, 1997, 9 pages.

 

5.                                       Safety and Health, HHSAR Clause
352.223-70, (l/01), 1 page.

 

6.                                       Procurement of Certain Equipment,
NIH(RC)-7, 4/1/84, 1 page.

 

7.                                       Research Patient Care Costs,
NIH(RC)-11, 4/1/84, 1 page.

 

8.                                       Report of Government Owned, Contractor
Held Property, 1 page.

 

23

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

STATEMENT OF WORK

 

[***]

 

Statement of Work

 

ATTACHMENT 1

(9/30/04)

 

Page 1

 

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

STATEMENT OF WORK

 

[***]

 

Statement of Work

 

ATTACHMENT 1

(9/30/04)

 

Page 2

 

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

INVOICE/FINANCING REQUEST AND CONTRACT FINANCIAL REPORTING INSTRUCTIONS FOR NIH
COST-REIMBURSEMENT CONTRACTS, NIH(RC)-4

 

General:  The contractor shall submit claims for reimbursement in the manner and
format described herein and as illustrated in the sample invoice/financing
request.

 

Format:  Standard Form 1034, “Public Voucher for Purchases and Services Other
Than Personal,” and Standard Form 1035, “Public Voucher for Purchases and
Services Other Than Personal—Continuation Sheet,” or reproduced copies of such
forms marked ORIGINAL should be used to submit claims for reimbursement.  In
lieu of SF-1034 and SF-1035, claims may be submitted on the payee’s letter-head
or self-designed form provided that it contains the information shown on the
sample invoice/financing request.

 

Number of Copies:  As indicated in the Invoice Submission Clause in the
contract.

 

Frequency:  Invoices/financing requests submitted in accordance with the Payment
Clause shall be submitted monthly unless otherwise authorized by the contracting
officer.

 

Cost Incurrence Period:  Costs incurred must be within the contract performance
period or covered by precontract cost provisions.

 

Billing of Costs Incurred:  If billed costs include:  (1) costs of a prior
billing period, but not previously billed; or (2) costs incurred during the
contract period and claimed after the contract period has expired, the amount
and month(s) in which such costs were incurred shall be cited.

 

Contractor’s Fiscal Year:  Invoices/financing requests shall be prepared in such
a manner that costs claimed can be identified with the contractor’s fiscal year.

 

Currency:  All NIH contracts are expressed in United States dollars.  When
payments are made in a currency other than United States dollars, billings on
the contract shall be expressed, and payment by the United States Government
shall be made, in that other currency at amounts coincident with actual costs
incurred.  Currency fluctuations may not be a basis of gain or loss to the
contractor.  Notwithstanding the above, the total of all invoices paid under
this contract may not exceed the United States dollars authorized.

 

Costs Requiring Prior Approval:  Costs requiring the contracting officer’s
approval, which are not set forth in an Advance Understanding in the contract
shall be so identified and reference the Contracting Officer’s Authorization
(COA) Number.  In addition, any cost set forth in an Advance Understanding shall
be shown as a separate line item on the request.

 

Invoice/Financing Request identification:  Each invoice/financing request shall
be identified as either:

 

(a)                                  Interim Invoice/Contract Financing Request
— These are interim payment requests submitted during the contract performance
period.

 

(b)                                 Completion Invoice — The completion invoice
is submitted promptly upon completion of the work; but no later than one year
from the contract completion date, or within 120 days after settlement of the
final indirect cost rates covering the year in which this contract is physically
complete (whichever date is later).  The completion invoice should be submitted
when all costs have been assigned to the contract and all performance provisions
have been completed.

 

(c)                                  Final Invoice — A final invoice may be
required after the amounts owed have been settled between the Government and the
contractor (e.g., resolution of all suspensions and audit exceptions).

 

NIH(RC)-4

ATTACHMENT 2

Rev. 11/2003

Page 1

 

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

Preparation and Itemization of the Invoice/Financing Request:  The contractor
shall furnish the information set forth in the explanatory notes below.  These
notes are keyed to the entries on the sample invoice/financing request.

 

(a)                                  Designated Billing Office Name and Address
— Enter the designated billing office and address, identified in the Invoice
Submission Clause of the contract, on all copies of the invoice/financing
request.

 

(b)                                 Invoice/Financing Request Number — Insert
the appropriate serial number of the invoice/financing request

 

(c)                                  Date Invoice/Financing Request Prepared —
Insert the date the invoice/financing request is prepared.

 

(d)                                 Contract Number, ADB Number and Date —
Insert both the contract number and the ADB number (which appears in the upper
left hand corner of the face page of the contract), and the effective date of
the contract.

 

(e)                                  Payee’s Name and Address — Show the
contractor’s name (as it appears in the contract), correct address, and the
title and phone number of the responsible official to whom payment is to be
sent.  When an approved assignment has been made by the contractor, or a
different payee has been designated, then insert the name and address of the
payee instead of the contractor.

 

(f)                                    Total Estimated Cost of Contract — Insert
the total estimated cost of the contract, exclusive of fixed-fee.  For
incrementally funded contracts, enter the amount currently obligated and
available for payment.

 

(g)                                 Total Fixed-Fee — Insert the total fixed-fee
(where applicable).  For incrementally funded contracts, enter the amount
currently obligated and available for payment.

 

(h)                                 Billing Period — Insert the beginning and
ending dates (month, day, and year) of the period in which costs were incurred
and for which reimbursement is claimed.

 

(i)                                     Incurred Cost — Current - Insert the
amount billed for the major cost elements, adjustments, and adjusted amounts for
the current period.

 

(j)                                     Incurred Cost — Cumulative - Insert the
cumulative amounts billed for the major cost elements and adjusted amounts
claimed during this contract.

 

(k)                                  Direct Costs — Insert the major cost
elements.  For each element, consider the application of the paragraph entitled
“Costs Requiring Prior Approval” on page 1 of these instructions.

 

(1)           DIRECT LABOR — INCLUDE SALARIES AND WAGES PAID (OR ACCRUED) FOR
DIRECT PERFORMANCE OF THE CONTRACT.  FOR KEY PERSONNEL, LIST EACH EMPLOYEE ON A
SEPARATE LINE.  LIST OTHER EMPLOYEES AS ONE AMOUNT UNLESS OTHERWISE REQUIRED BY
THE CONTRACT.

 

(2)           FRINGE BENEFITS — LIST ANY FRINGE BENEFITS APPLICABLE TO DIRECT
LABOR AND BILLED AS A DIRECT COST.  FRINGE BENEFITS INCLUDED IN INDIRECT COSTS
SHOULD NOT BE IDENTIFIED HERE.

 

(3)           ACCOUNTABLE PERSONAL PROPERTY — INCLUDE PERMANENT RESEARCH
EQUIPMENT AND GENERAL PURPOSE EQUIPMENT HAVING A UNIT ACQUISITION COST OF $1,000
OR MORE AND HAVING AN EXPECTED SERVICE LIFE OF MORE THAN TWO YEARS, AND
SENSITIVE PROPERTY REGARDLESS OF COST (SEE THE DHHS CONTRACTOR’S GUIDE FOR
CONTROL OF GOVERNMENT PROPERTY).  SHOW PERMANENT RESEARCH EQUIPMENT SEPARATE
FROM GENERAL PURPOSE EQUIPMENT.  PREPARE AND ATTACH THE NIH FORM ENTITLED,
“REPORT OF GOVERNMENT OWNED, CONTRACTOR HELD PROPERTY,” IN ACCORDANCE WITH THE
FOLLOWING INSTRUCTIONS:

 

NIH(RC)-4

ATTACHMENT 2

Rev. 11/2003

Page 2

 

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

List each item for which reimbursement is requested.  A reference shall be made
to the following (as applicable):

 

·                                          The item number for the specific
piece of equipment listed in the Property Schedule.

 

·                                          The Contracting Officer’s
Authorization letter and number, if the equipment is not covered by the Property
Schedule.

 

·                                          An asterisk (*) shall precede the
item if the equipment is below the approval level.

 

(4)                                  MATERIALS AND SUPPLIES — INCLUDE EQUIPMENT
WITH UNIT COSTS OF LESS THAN $1,000 OR AN EXPECTED SERVICE LIFE OF TWO YEARS OR
LESS, AND CONSUMABLE MATERIAL AND SUPPLIES REGARDLESS OF AMOUNT.

 

(5)                                  PREMIUM PAY — LIST REMUNERATION IN EXCESS
OF THE BASIC HOURLY RATE.

 

(6)                                  CONSULTANT FEE — LIST FEES PAID TO
CONSULTANTS.  IDENTIFY CONSULTANT BY NAME OR CATEGORY AS SET FORTH IN THE
CONTRACT’S ADVANCE UNDERSTANDING OR IN THE COA LETTER, AS WELL AS THE EFFORT
(I.E., NUMBER OF HOURS, DAYS, ETC.) AND RATE BEING BILLED.

 

(7)                                  TRAVEL — INCLUDE DOMESTIC AND FOREIGN
TRAVEL.  FOREIGN TRAVEL IS TRAVEL OUTSIDE OF CANADA, THE UNITED STATES AND ITS
TERRITORIES AND POSSESSIONS.  HOWEVER, FOR AN ORGANIZATION LOCATED OUTSIDE
CANADA, THE UNITED STATES AND ITS TERRITORIES AND POSSESSIONS, FOREIGN TRAVEL
MEANS TRAVEL OUTSIDE THAT COUNTRY. FOREIGN TRAVEL MUST BE BILLED SEPARATELY
FRONT DOMESTIC TRAVEL.

 

(8)                                  SUBCONTRACT COSTS — LIST
SUBCONTRACTOR(S) BY NAME AND AMOUNT BILLED.

 

(9)                                  OTHER — LIST ALL OTHER DIRECT COSTS IN
TOTAL UNLESS EXCEEDING $1,000 IN AMOUNT.  IF OVER $1,000, LIST COST ELEMENTS AND
DOLLAR AMOUNTS SEPARATELY.  IF THE CONTRACT CONTAINS RESTRICTIONS ON ANY COST
ELEMENT, THAT COST ELEMENT MUST BE LISTED SEPARATELY.

 

(l)                                     Cost of Money (COM) — Cite the COM
factor and base in effect during the time the cost was incurred and for which
reimbursement is claimed.

 

(m)                               Indirect Costs-Overhead — Identify the cost
base, indirect cost rate, and amount billed for each indirect cost category.

 

(n)                                 Fixed-Fee Earned — Cite the formula or
method of computation for the fixed-fee (if any).  The fixed-fee must be claimed
as provided for by the contract.

 

(o)                                 Total Amounts Claimed — Insert the total
amounts claimed for the current and cumulative periods.

 

(p)                                 Adjustments — Include amounts conceded by
the contractor, outstanding suspensions, and/or disapprovals subject to appeal.

 

(q)                                 Grand Totals

 

The contracting officer may require the contractor to submit detailed support
for costs claimed on one or more interim invoices/financing requests.

 

NIH(RC)-4

ATTACHMENT 2

Rev. 11/2003

Page 3

 

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

FINANCIAL REPORTING INSTRUCTIONS:

 

These instructions arc keyed to the Columns on the sample invoice/financing
request.

 

Column A—Expenditure Category - Enter the expenditure categories required by the
contract.

 

Column B—Cumulative Percentage of Effort/Hrs.-Negotiated - Enter the percentage
of effort or number of hours agreed to doing contract negotiations for each
employee or labor category listed in Column A.

 

Column C—Cumulative Percentage of Effort/Hrs.-Actual - Enter the percentage of
effort or number of hours worked by each employee or labor category listed in
Column A.

 

Column D—Incurred Coat-Current - Enter the costs, which were incurred during the
current period.

 

Column E—Incurred Cost-Cumulative - Enter the cumulative cost to date.

 

Column F—Cost at Completion - Enter data only when the contractor estimates that
a particular expenditure category will vary from the amount negotiated. 
Realistic estimates are essential.

 

Column G—Contract Amount - Enter the costs agreed to during contract
negotiations for all expenditure categories listed in Column A.

 

Column H—Variance (Over or Under) - Show the difference between the estimated
costs at completion (Column F) and negotiated costs (Column G) when entries have
been made in Column F.  This column need not be filled in when Column F is
blank.  When a line item varies by plus or minus 10 percent, i.e., the
percentage arrived at by dividing Column F by Column G, an explanation of the
variance should be submitted.  In the case of an overrun (net negative
variance), this submission shall not be deemed as notice under the Limitation of
Cost (Funds) Clause of the contract

 

Modifications:  Any modification in the amount negotiated for an item since the
preceding report should be listed in the appropriate cost category.

 

Expenditures Not Negotiated:  An expenditure for an item for which no amount was
negotiated (e.g., at the discretion of the contractor in performance of its
contract) should be listed in the appropriate cost category and all columns
filled in, except for G.  Column H will of course show a 100 percent variance
and will be explained along with those identified under H above.

 

NIH(RC)-4

ATTACHMENT 2

Rev. 11/2003

Page 4

 

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

SAMPLE INVOICE/FINANCING REQUEST AND CONTRACT FINANCIAL REPORT

 

(a)         Billing Office Name and Address

 

NATIONAL INSTITUTES OF HEALTH NIAID, CMP

6700B Rockledge Dr., Rm. 3214, MSC 7612

Bethesda, MD 20892-7612

 

(b)         Invoice/Financing Request No.

 

(c)          Date Invoice Prepared

 

(d)         Contract No.

 

ADB No.

 

Effective Date

 

(e)         Payee’s Name and Address

 

ABC CORPORATION

100 Main Street

Anywhere, USA zip code

 

Attn:  Name, Title, & Phone Number of Official to Whom Payment is Sent

 

(f)            Total Estimated Cost

 

(g)         Total Fixed Fee

 

(h)         This invoice/financing request represents reimbursable costs for the
period from      to     

 

 

 

Cumulative Percentage of

 

 

 

 

 

 

 

 

 

 

 

 

 

Effort/Hrs.

 

Incurred Cost

 

Cost at

 

Contract

 

 

 

Expenditure Category*

 

Negotiated

 

Actual

 

(i) Current

 

(j) Cumulative

 

Completion

 

Amount

 

Variance

 

A

 

B

 

C

 

D

 

E

 

F

 

G

 

H

 

(k) Direct Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1) Direct Labor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2) Fringe Benefits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(3) Accountable Property (attach HHS-565)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(4) Materials & Supplies

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(5) Premium Pay

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(6) Consultant Fees

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(7) Travel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(8) Subcontracts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(9) Other

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Direct Costs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(l) Cost of Money

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(m) Overhead

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G&A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(n) Fixed Fee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(o) Total Amount Claimed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(p) Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(q) Grand Totals

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I certify that all payments are for appropriate purposes and in accordance with
the contract.

 

 

 

 

 

 

 

(Name of Official)

 

(Title)

 

 

--------------------------------------------------------------------------------

*Attach details as specified in the contract

 

NIH(RC)-4

ATTACHMENT 2

Rev. 11/2003

Page 5

 

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

INCLUSION ENROLLMENT REPORT

 

This report formal should NOT be used for data collection from study
participants

 

Study Title:

 

 

 

 

 

 

 

 

Total Enrollment:

 

Protocol Number:

 

 

 

 

 

 

Contract Number:

 

 

 

 

 

 

 

 

 

PART A. TOTAL ENROLLMENT REPORT: Number of Subjects Enrolled to Date
(Cumulative) by Ethnicity and Race

 

 

 

Sex/Gender

 

 

Female

 

Males

 

Unknown or Not

 

Total

Ethnic Category

 

 

 

 

 

 

 

 

Hispanic or Latino

 

 

 

 

 

 

 

 

Not Hispanic or Latino

 

 

 

 

 

 

 

 

Unknown (Individuals not reporting ethnicity)

 

 

 

 

 

 

 

 

Ethnic Category: Total of All Subjects*

 

 

 

 

 

 

 

 

Racial Categories

 

 

 

 

 

 

 

 

American Indian/Alaskan Native

 

 

 

 

 

 

 

 

Asian

 

 

 

 

 

 

 

 

Native Hawaiian or Other Pacific Islander

 

 

 

 

 

 

 

 

Black or African American

 

 

 

 

 

 

 

 

White

 

 

 

 

 

 

 

 

More than one race

 

 

 

 

 

 

 

 

Unknown or not reported

 

 

 

 

 

 

 

 

Racial Categories: Total of All Subjects*

 

 

 

 

 

 

 

 

 

PART B. HISPANIC ENROLLMENT REPORT Number of Hispanics or Latinos Enrolled to
Date (Cumulative)

 

 

 

 

 

 

 

Unknown or Not

 

 

 

 

Females

 

Males

 

Reported

 

Total

Racial Categories

 

 

 

 

 

 

 

 

American Indian/Alaskan Native

 

 

 

 

 

 

 

 

Asian

 

 

 

 

 

 

 

 

Native Hawaiian or Other Pacific Islander

 

 

 

 

 

 

 

 

Black or African American

 

 

 

 

 

 

 

 

White

 

 

 

 

 

 

 

 

More than one race

 

 

 

 

 

 

 

 

Unknown or not reported

 

 

 

 

 

 

 

 

Racial Categories: Total of Hispanic or Latinos

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*These totals must agree

**These totals must agree

 

Inclusion Enrollment Report

 

ATTACHMENT 3

5/2001 (Modified OAMP: October, 2001)

 

 

 

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

PRIVACY ACT SYSTEM OF RECORDS

09-25-0200

 

SYSTEM NAME:

 

Clinical, Basic and Population-based Research Studies of the National Institutes
of Health (NIH), HHS/NIH/OD.

 

SECURITY CLASSIFICATION:

 

None.

 

SYSTEM LOCATION:

 

Records are located at NIH and Contractor research facilities which collect or
provide research data for this system.  Contractors may include, but are not
limited to:  Research centers, clinics, hospitals, universities, medical
schools, research institutions/foundations, national associations, commercial
organizations, collaborating State and Federal Government agencies, and
coordinating centers.  A current list of sites, including the address of any
Federal Records Center where records from this system may be stored, is
available by writing to the appropriate Coordinator listed under Notification
Procedure.

 

CATEGORIES OF INDIVIDUALS COVERED BY THE SYSTEM:

 

Adults and/or children who arc the subjects of clinical, basic, or
population-based research studies of the NIH.  Individuals with disease. 
Individuals who are representative of the general population or of special
groups including, but not limited to:  normal controls, normal volunteers,
family members and relatives; providers of services (e.g., health care and
social work); health care professionals and educators, and demographic
sub-groups as applicable, such as age, sex, ethnicity, race, occupation,
geographic location; and groups exposed to real and/or hypothesized risks (e.g.,
exposure to biohazardous microbial agents).

 

CATEGORIES OF RECORDS IN THE SYSTEM:

 

The system contains data about individuals as relevant to a particular research
study.  Examples include, but are not limited to:  name, study identification
number, address, relevant telephone numbers, social security number (voluntary),
drives license number, date of birth, weight, height, sex, race; medical,
psychological and dental information, laboratory and diagnostic testing results;
registries; social, economic and demographic data; health services utilization;
insurance and hospital cost data, employers, conditions of the work environment,
exposure to hazardous substances/compounds; information pertaining to stored
biologic specimens (including blood, urine, tissue and genetic materials),
characteristics and activities of health care providers and educators and
trainers (including curricula vitae); and associated correspondence.

 

AUTHORITY FOR MAINTENANCE OF THE SYSTEM:

 

“Research and Investigation,” “Appointment and Authority of the Directors of the
National Research Institutes,” “National Cancer Institute,” “National Eye
Institute,” “National Heart, Lung and Blood Institute,” “National Institute on
Aging,” “National Institute on Alcohol Abuse and Alcoholism,” “National
Institute on Allergy and Infectious Diseases,” “National Institute of Arthritis
and Musculoskeletal and Skin Diseases,” “National Institute of Child Health and
Human Development,” “National Institute on Deafness and Other Communication
Disorders,” “National Institute of Dental and Craniofacial Research,” “National
Institute of Diabetes, and Digestive and Kidney Diseases,” “National Institute
of Drug Abuse,” “National Institute of Environmental Health Sciences,” “National
Institute of Mental Health,” “National Institute of Neurological Disorders and
Stroke, and the “National Human Genome Research Institute” of the Public Health
Service Act.  (42 U.S.C. 241, 242, 248, 281, 282, 284, 285a, 285b,

 

Privacy Act System of Records

 

ATTACHMENT 4

(4/7/1997)

 

Page 1

 

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

285c, 285d, 285e, 285f, 285g, 285h, 285i, 285j, 2851, 285m, 285n, 285o, 285p,
285q, 287, 287b, 287c, 289a, 289c, and 44 U.S.C. 3101.)

 

PURPOSE(S):

 

To document, track, monitor and evaluate NIH clinical, basic, and
population-based research activities.

 

ROUTINE USES OF RECORDS MAINTAINED IN THE SYSTEM, INCLUDING CATEGORIES OF USERS
AND THE PURPOSES OF SUCH USES:

 

(3)                                  A record may be disclosed for a research
purpose, when the Department:  (A) has determined that the use or disclosure
does not violate legal or policy limitations under which the record was
provided, collected, or obtained; e.g., disclosure of alcohol or drug abuse
patient records will be made only in accordance with the restrictions of
confidentiality statutes and regulations 42 U.S.C. 241, 42 U.S.C. 290dd-2, 42
CFR Part 2, and where applicable, no disclosures will be made inconsistent with
an authorization of confidentiality under 42 U.S.C. 241 and 42 CFR Part 2a;
(B) has determined that the research purpose (1) cannot be reasonably
accomplished unless the record is provided in individually identifiable form,
and (2) warrants the risk to the privacy of the individual that additional
exposure of the record might bring; (C) has required the recipient to
(1) establish reasonable administrative, technical, and physical safeguards to
prevent unauthorized use or disclosure of the record, (2) remove or destroy the
information that identifies the individual at the earliest time at which removal
or destruction can be accomplished consistent with the purpose of the research
project, unless the recipient has presented adequate justification of a research
or health nature for retaining such information, and (3) make no further use or
disclosure of the record except (a) in emergency circumstances affecting the
health or safety of any individual, (b) for use in another research project,
under these same conditions, and with written authorization of the Department,
(c) for disclosure to a properly identified person for the purpose of an audit
related to the research project, if information that would enable research
subjects to be identified is removed or destroyed at the earliest opportunity
consistent with the purpose of the audit, or (d) when required by law; and
(D) has secured a written statement attesting to the recipient’s understanding
of, and willingness to abide by, these provisions.

 

(4)                                  Disclosure may be made to a Member of
Congress or to a Congressional staff member in response to an inquiry of the
Congressional office made at the written request of the constituent about whom
the record is maintained.

 

(5)                                  The Department of Health and Human Services
(HHS) may disclose information from this system of records to the Department of
Justice when:  (a) The agency or any component thereof; or (b) any employee of
the agency in his or her official capacity where the Department of Justice has
agreed to represent the employee; or (c) the United States Government, is a
party to litigation or has an interest in such litigation, and by careful
review, the agency determines that the records are both relevant and necessary
to the litigation and the use of such records by the Department of Justice is,
therefore, deemed by the agency to be for a purpose that is compatible with the
purpose for which the agency collected the records.

 

(6)                                  Disclosure may be made to agency
contractors, grantees, experts, consultants, collaborating researchers, or
volunteers who have been engaged by the agency to assist in the performance of a
service related to this system of records and who need to have access to the
records in order to perform the activity.  Recipients shall be required to
comply with the requirements of the Privacy Act of 1974, as amended, pursuant to
5 U.S.C. 552a(m).

 

(7)                                  Information from this system may be
disclosed to Federal agencies, State agencies (including the Motor Vehicle
Administration and State vital statistics offices, private agencies, and other
third parties (such as current or prior employers, acquaintances, relatives),
when necessary to obtain information on morbidity and mortality experiences and
to locate individuals for follow-up studies.  Social security numbers, date of
birth and other identifiers may be disclosed:  (I) to the National Center for
Health Statistics to ascertain vital status through the National Death Index;
(2) to the Health Care Financing Agency to ascertain

 

Privacy Act System of Records

 

ATTACHMENT 4

(4/7/1997)

 

Page 2

 

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

morbidities; and (3) to the Social Security Administration to ascertain
disabilities and/or location of participants.  Social security numbers may also
be given to other Federal agencies, and State and local agencies when necessary
to locating individuals for participation in follow-up studies.

 

(8)           Medical information may be disclosed in identifiable form to tumor
registries for maintenance of health statistics, e.g., for use in research
studies.

 

(9)           PHS may inform the sexual and/or needle-sharing partner(s) of a
subject individual who is infected with the human immunodeficiency virus (HIV)
of their exposure to HIV, under the following circumstances:  (1) The
information has been obtained in the course of clinical activities at PHS
facilities carried out by PHS personnel or contractors; (2) The PHS employee or
contractor has made reasonable efforts to counsel and encourage the subject
individual to provide the information to the individual’s sexual or
needle-sharing partner(s); (3) The PHS employee or contractor determines that
the subject individual is unlikely to provide the information to the sexual or
needle-sharing partner(s) or that the provision of such information cannot
reasonably be verified; and (4) The notification of the partner(s) is made,
whenever possible, by the subject individual’s physician or by a professional
counselor and shall follow standard counseling practices.

PHS may disclose information to State or local public health departments, to
assist in the notification of the subject individual’s sexual and/or
needle-sharing partner(s), or in the verification that the subject individual
has notified such sexual or needle-sharing partner(s).

 

(10)         Certain diseases and conditions, including infectious diseases, may
be reported to appropriate representatives of Stale or Federal Government as
required by State or Federal law.

 

(11)         Disclosure may be made to authorized organizations which provide
health services to subject individuals or provide third-party reimbursement or
fiscal intermediary functions, for the purpose of planning for or providing such
services, billing or collecting third-party reimbursements.

 

(12)         The Secretary may disclose information to organizations deemed
qualified to carry out quality assessment, medical audits or utilization
reviews.

 

(13)         Disclosure may be made for the purpose of reporting child, elder or
spousal abuse or neglect or any other type of abuse or neglect as required by
State or Federal law.

 

POLICIES AND PRACTICES FOR STORING, RETRIEVING, ACCESSING, RETAINING, AND
DISPOSING OF RECORDS IN THE SYSTEM:

 

STORAGE:

 

Records may be stored on index cards, file folders, computer tapes and disks
(including optical disks), photography media, microfiche, microfilm, and audio
and video tapes.  For certain studies, factual data with study code numbers are
stored on computer tape or disk, while the key to personal identifiers is stored
separately, without factual data, in paper/computer files.

 

RETRIEVABILITY:

 

During data collection stages and follow-up, retrieval is by personal identifier
(e.g., name, social security number, medical record or study identification
number, etc.).  During the data analysis stage, data are normally retrieved by
the variables of interest (e.g., diagnosis, age, occupation).

 

Privacy Act System of Records

 

ATTACHMENT 4

(4/7/1997)

 

Page 3

 

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

SAFEGUARDS:

 

(1)

Authorized Users: Access to identifiers and to link files is strictly limited to
the authorized personnel whose duties require such access. Procedures for
determining authorized access to identified data are established as appropriate
for each location. Personnel, including contractor personnel, who may be so
authorized include those directly involved in data collection and in the design
of research studies, e.g., interviewers and interviewer supervisors; project
managers; and statisticians involved in designing sampling plans. Other one-time
and special access by other employees is granted on a need-to-know basis as
specifically authorized by the system manager. Researchers authorized to conduct
research on biologic specimens will typically access the system through the use
of encrypted identifiers sufficient to link individuals with records in such a
manner that does not compromise confidentiality of the individual.

 

 

(2)

Physical Safeguards: Records are either stored in locked rooms during off-duty
hours, locked file cabinets, and/or secured computer facilities. For certain
studies, personal identifiers and link files are separated and stored in locked
files. Computer data access is limited through the use of key words known only
to authorized personnel.

 

 

(3)

Procedural Safeguards: Collection and maintenance of data is consistent with
legislation and regulations in the protection of human subjects, informed
consent, confidentiality, and confidentiality specific to drug and alcohol abuse
patients where these apply. When anonymous data is provided to research
scientists for analysis, study numbers which can be matched to personal
identifiers will be eliminated, scrambled, or replaced by the agency or
contractor with random numbers which cannot be matched. Contractors who maintain
records in this system are instructed to make no further disclosure of the
records. Privacy Act requirements are specifically included in contracts for
survey and research activities related to this system. The OHS project
directors, contract officers, and project officers oversee compliance with these
requirements. Personnel having access are trained in Privacy Act requirements.
Depending upon the sensitivity of the information in the record, additional
safeguard measures may be employed.

 

 

(4)

Implementation Guidelines: These practices are in compliance with the standards
of Chapter 45-13 of the HHS General Administration Manual, “Safeguarding Records
Contained in Systems of Records,” supplementary Chapter PHS hf: 45-13, and the
HHS Automated Information Systems Security Program Handbook.

 

RETENTION AND DISPOSAL:

 

Records are retained and disposed of under the authority of the NIH Records
Control Schedule contained in NIH Manual Chapter 1743, Appendix 1B “Keeping and
Destroying Records” (HHS Records Management Manual, Appendix B-361), item
3000-G-3, which allows records to be kept as long as they are useful in
scientific research.  Collaborative Perinatal Project records are retained in
accordance with item 3000-G-4, which does not allow records to be destroyed. 
Refer to the NIH Manual Chapter for specific conditions on disposal or retention
instructions.

 

SYSTEM MANAGER(S) AND ADDRESS(ES):

 

See Appendix I for a listing of current System Managers.  This system is for use
by all NIH Institutes and Centers.

 

NOTIFICATION PROCEDURE:

 

To determine if a record exists, write to the appropriate IC Privacy Act
Coordinator listed below.  In cases where the requester knows specifically which
System Manager to contact, he or she may contact the System Manager directly
(See Appendix I).  Notification requests should include:  individual’s name;
current address; date of birth; date, place and nature of participation in
specific research study; name of individual or organization administering the
research study (if known); name or description of the research study (if known);
address at the time of participation; and in specific cases, a notarized
statement (some highly sensitive systems require two witnesses attesting to the

 

Privacy Act System of Records

 

ATTACHMENT 4

(4/7/1997)

 

Page 4

 

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

individual’s identity).  A requester must verify his or her identity by
providing either a notarization of the request or by submitting a written
certification that the is who he or she claims to be and understands that the
knowing and willful request for acquisition of a record pertaining to an
individual under false pretenses is a criminal offense under the Act, subject to
a five thousand dollar fine.

 

Individuals will be granted direct access to their medical records unless the
System Manager determines that such access is likely to have an adverse effect
(i.e., could cause harm) on the individual.  In such cases when the System
Manager has determined that the nature of the record information requires
medical interpretation, the subject of the record shall be requested to
designate, in writing, a responsible representative who will be wilting to
review the record and inform the subject individual of its contents at the
representative’s discretion.  The representative may be a physician, other
health professional, or other responsible individual.  In this case, the
medical/dental record will be sent to the designated representative. 
Individuals will be informed in writing if the record is sent to the
representative.  This same procedure will apply in cases where a parent or
guardian requests notification of, or access to, a child’s or incompetent
person’s medical record.  The parent or guardian must also verify (provide
adequate documentation) their relationship to the child or incompetent person as
well as his or her own identity to prove their relationship.

 

If the requester does not know which Institute or Center Privacy Act Coordinator
to contact for notification purposes, he or she may contact directly the NIH
Privacy Act Officer at the following address:  NIH Privacy Act Officer, Office
of Management Assessment, 6011 Executive Blvd., Room 601L, Rockville, MD 20852.

 

NIH Privacy Act Coordinators

 

Associate Director for Disease Prevention, Office of the Director (OD), Building
1, Room 260, 1 Center Drive, Bethesda, MD 20892.

 

Privacy Act Coordinator, Clinical Center (CC), Building 10, Room 1N208, 10
Center Drive, Bethesda, MD 20892.

 

Privacy Act Coordinator, National Center for Complementary and Alternative
Medicine (NCCAM), Building 31, Room 2B11, 31 Center Drive, Bethesda, MD
20892-2182.

 

Privacy Act Coordinator, National Cancer Institute (NCI), Building 31,
Room 10A34, 31 Center Drive, Bethesda, MD 20892.

 

Privacy Act Coordinator, National Center on Minority Health and Health
Disparities (NCMHD), Democracy Plaza II, Room 800, 6707 Democracy Boulevard,
Bethesda, MD 20892-5465.

 

Privacy Act Coordinator, National Center for Research Resources (NCRR),
Rockledge 1, Room 5140, 6705 Rockledge Drive, Bethesda, MD 20892.

 

Privacy Act Coordinator, National Eye Institute (NEI), Building 31, Room 6A32,
31 Center Drive, Bethesda, MD 20892-2510.

 

Privacy Act Coordinator, National Human Genome Research Institute (NHGRI),
Building 10, 3C710, 10 Center Drive, Bethesda, MD 20892.

 

Privacy Act Coordinator, National Heart, Lung, and Blood Institute (NHLBI),
Building 31, Room 5A33, 31 Center Drive, Bethesda, MD 20892.

 

Privacy Act Coordinator, National institute on Aging (NIA), Gateway Building 31,
Room 2C234, 7201 Wisconsin Avenue, Bethesda, MD 20892.

 

Privacy Act System of Records

 

ATTACHMENT 4

(4/7/1997)

 

Page 5

 

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

Privacy Act Coordinator, National Institute on Alcohol Abuse and Alcoholism
(NIAAA), Willco Building, Room 400, 6000 Executive Boulevard, Bethesda, MD
20892-7003.

 

Privacy Act Coordinator, National Institute of Allergy and Infectious Diseases
(NIAID), 6700-B Rockledge Drive, Room 2143, Bethesda, MD 20892.

 

Privacy Act Coordinator, National Institute of Arthritis and Musculoskeletal and
Skin Diseases (NIAMS), Natcher Building, Room 5AS49, 45 Center Drive, Bethesda,
MD 20892.

 

Privacy Act Coordinator, National Institute of Biomedical Imaging and
Bioengineering (NIBIB), Building 31, Room 1B37, 31 Center Drive, Bethesda, MD
20892-2077.

 

Privacy Act Coordinator, National Institute of Child Health and Human
Development (NICHD), Building 31, Room 2A11, 31 Center Drive, Bethesda, MD
20892.

 

Privacy Act Coordinator, Office of Extramural Affairs, National Institute on
Drug Abuse (NIDA), Neuroscience Center, 6001 Executive Boulevard, Room 3158,
Bethesda, MD 20892-9547.

 

Privacy Act Coordinator, National Institute on Deafness and Other Communication
Disorders (NIDCD), Building 31, Room 3C02, 31 Center Drive, Bethesda, MD 20892.

 

Privacy Act Coordinator, National Institute of Dental and Craniofacial Research
(NIDCR), Natcher Building, Room 4AS25, 45 Center Drive, Bethesda, MD 20892-6401.

 

Privacy Act Coordinator, National Institute of Diabetes and Digestive and Kidney
Disease (NIDDK), Building 31, Room 9A47, 31 Center Drive, Bethesda, MD 20892.

 

Privacy Act Coordinator, National Institute of Environmental Health Sciences
(NIEHS), P.O. Box 12233, Research Triangle Park, NC 27709.

 

Privacy Act Coordinator, National Institute of General Medical Sciences (NIGMS),
Natcher Building, Room 2AN32, 45 Center Drive, Bethesda, MD 20892.

 

Privacy Act Coordinator, National Institute of Mental Health (NIMH),
Neuroscience Center, 6001 Executive Boulevard, Room 8102, Bethesda, MD 20892.

 

Privacy Act Coordinator, National Institute of Neurological Disorders and Stroke
(NINDS), Building 31, Room 8A33, 31 Center Drive, Bethesda, MD 20892.

 

Privacy Act Coordinator, National Institute of Nursing Research (NINR),
Rockledge II, Room 710, 6701 Rockledge Drive, Bethesda, MD 20892.

 

RECORD ACCESS PROCEDURE:

 

Same as Notification Procedures.  Requesters should reasonably specify the
record contents being sought.  An individual may also request an accounting of
disclosures of his/her record, if any.

 

CONTESTING RECORD PROCEDURE:

 

Contact the appropriate official at the address specified under Notification
Procedure, and reasonably identify the record, specify the information being
contested, and state corrective action sought, with supporting information to
show how the record is inaccurate, incomplete, untimely, or irrelevant.

 

Privacy Act System of Records

 

ATTACHMENT 4

(4/7/1997)

 

Page 6

 

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

RECORD SOURCE CATEGORIES:

 

The system contains information obtained directly from the subject individual by
interview (face-to-face or telephone), written questionnaire, or by other tests,
recording devices or observations, consistent with legislation and regulation
regarding informed consent and protection of human subjects.  Information is
also obtained from other sources, including but not limited to:  referring
medical physicians, mental health/alcohol/drug abuse or other health care
providers; hospitals; organizations providing biological specimens; relatives;
guardians; schools; and clinical medical research records.

 

SYSTEMS EXEMPTED FROM CERTAIN PROVISIONS OF THE ACT:

 

None.

 

Appendix I:  System Manager(s) and Address(es)

 

Associate Director for Disease Prevention, Office of the Director (OD), Building
1, Room 260, 1 Center Drive, Bethesda, MD 20892.

 

Computer Systems Analyst, Division of Cancer Treatment and Diagnosis, National
Cancer Institute (NCI), Executive Plaza North, Room 344, 6130 Executive
Boulevard, Bethesda, MD 20892.

 

American Burkitt’s Lymphoma Registry, Division of Cancer Etiology, National
Cancer Institute (NCI), Executive Plaza North, Suite 434, 6130 Executive
Boulevard, Bethesda, MD 20892.

 

Chief, Genetic Epidemiology Branch, Division of Cancer Epidemiology and
Genetics, National Cancer Institute (NCI). Executive Plaza South, Room 7122,
6120 Executive Boulevard, Bethesda, MD 20892-7236.

 

Program Director, Research Resources, Biological Carcinogenesis Branch, Division
of Cancer Etiology, National Cancer Institute (NCI), Executive Plaza North,
Room 540, 6130 Executive Boulevard, Bethesda, MD 20892.

 

Chief, Environmental Epidemiology Branch, Division of Cancer Etiology, National
Cancer Institute (NCI), Executive Plaza North, Room 443, 6130 Executive
Boulevard, Bethesda, MD 20892.

 

Associate Director, Surveillance Program, Division of Cancer Prevention,
National Cancer Institute (NCI), Executive Plaza North, Room 343K, 6130
Executive Boulevard, Bethesda, MD 20892.

 

Head, Biostatistics and Data Management Section, Center for Cancer Research,
National Cancer Institute (NCI), Building 6116, Room 702, 6116 Executive
Boulevard, Bethesda, MD 20892.

 

Chief, Clinical Research Branch, Center for Cancer Research, Frederick Cancer
Research and Development Center, National Cancer Institute (NCI), 501 W. 7th
Street, Room 3, Frederick, MD 21702.

 

Deputy Branch Chief, Navy Hospital, NCI-Naval Medical Oncology Branch, Center
for Cancer Research, National Cancer Institute (NCI), Building 8, Room 5101,
Bethesda, MD 20814.

 

Chief, Pharmaceutical Management Branch, Cancer Therapy Evaluation Program,
Division of Cancer Treatment and Diagnosis, National Cancer Institute (NCI),
Executive Plaza North, Room 804, 6130 Executive Boulevard, Bethesda, MD 20892.

 

Director, Extramural Clinical Studies, Frederick Cancer Research and Development
Center, National Cancer Institute (NCI), Fort Detrick, Frederick, MD 21702.

 

Privacy Act System of Records

 

ATTACHMENT 4

(4/7/1997)

 

Page 7

 

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

Clinical Operations Manager, National Eye Institute (NEI), Building 10,
Room 10S224, 10 Center Drive, Bethesda, MD 20892.

 

Director, Division of Biometry and Epidemiology, National Eye Institute (NEI),
Building 31, Room 6A52, 31 Center Drive, Bethesda, MD 20892.

 

Associate Director, Office of Clinical Affairs, National Heart, Lung, and Blood
Institute (NHLBI), Building 10, Room 8C104,10 Center Drive, Bethesda, MD
20892-1754.

 

Senior Scientific Advisor, Office of the Director, Division of Epidemiology and
Clinical Applications, National Heart, Lung, and Blood Institute (NHLBI),
Federal Building, Room 220, 7550 Wisconsin Avenue, Bethesda, MD 20892.

 

Chief, Laboratory of Epidemiology, Demography and Biometry, National Institute
on Aging (NIA), Gateway Building, Room 3C309, 7201 Wisconsin Avenue, Bethesda,
MD 20892.

 

Chief, Research Resources Branch, Intramural Research Program, National
Institute on Aging (NIA), 5600 Nathan Shock Drive, Baltimore, MD 21224.

 

Clinical Director, National Institute on Aging (NIA), 5600 Nathan Shock Drive,
Baltimore, MD 21224.

 

Deputy Director, Division of Biometry and Epidemiology, National Institute on
Alcohol Abuse and Alcoholism (NIAAA), Willco Building, Room 514, 6000 Executive
Boulevard, Bethesda, MD 20892-7003.

 

Deputy Director, Division of Clinical and Prevention Research, National
Institute on Alcohol Abuse and Alcoholism (NIAAA), Willco) Building, Room 505,
6000 Executive Boulevard, Bethesda, MD 20892-7003.

 

Chief, Respiratory Viruses Section, Laboratory of Infectious Diseases, National
Institute of Allergy and Infectious Diseases (NIAID), Building 7, Room 106, 7
Memorial Drive, Bethesda, MD 20892.

 

Chief, Hepatitis Virus Section, Laboratory of Infectious Diseases, National
Institute of Allergy and Infectious Diseases (NIAID), Building 7, Room 202, 7
Memorial Drive, Bethesda, MD) 20892.

 

Chief, Biometry Branch, Division of Microbiology and Infectious Diseases,
National Institute of Allergy and Infectious Diseases (MAID), 6700-B Rockledge
Drive, Room 3120, Bethesda, MD) 20892.

 

Clinical Director, National Institute of Arthritis and Musculoskeletal and Skin
Diseases (NIAMS), Building 10, Room 9S205, 10 Center Drive, Bethesda, MD 20892.

 

Chief, Contracts Management Branch, National Institute of Child Health and Human
Development (NICHD), Executive Plaza North, Room 7A07, 6130 Executive Boulevard,
Bethesda, MD 20892.

 

Director of Intramural Research, National Institute on Deafness and Other
Communication Disorders (NIDCD), Building 31, Room 3C02, 31 Center Drive,
Bethesda, MD 20892.

 

Chief, Scientific Programs Branch, National Institute on Deafness and Other
Communication Disorders (NIDCD), Executive Plaza South, Room 400C, 6120
Executive Boulevard, Bethesda, MD 20892-7180.

 

Clinical Director, National Institute of Dental and Craniofacial Research
(NIDCR), Building 10, Room INl17, 10 Center Drive, Bethesda, MD 20892-1191.

 

Chief, Scientific Review Branch, National Institute of Dental and Craniofacial
Research (NIDCR), Building 10, Room IN117, 10 Center Drive, Bethesda, MD
20892-1191.

 

Privacy Act System of Records

 

ATTACHMENT 4

(4/7/1997)

 

Page 8

 

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

Research Psychologist, Gene Therapy and Therapeutics Branch, National Institute
of Dental and Craniofacial Research (NIDCR), Building 10, Room 1N105, 10 Center
Drive, Bethesda, MD 20892-1190.

 

Chief, Clinical Investigations, National Institute of Diabetes and Digestive and
Kidney Diseases (NIDDK), Building 10, Room 9N222, 10 Center Drive, Bethesda, MD
20892.

 

Chief, Phoenix Clinical Research Section, National Institute of Diabetes and
Digestive and Kidney Diseases (NIDDK), Phoenix Area Indian Hospital, Room 541,
4212 North 16th Street, Phoenix, AZ 85016.

 

Chief, Diabetes Research Section, Division of Diabetes, Endocrinology, and
Metabolic Diseases, National Institute of Diabetes and Digestive and Kidney
Disease (NIDDK), Natcher Building, Room 5AN18G, 45 Center Drive, Bethesda, MD
20892-6600.

 

Privacy Act Coordinator, Office of Extramural Affairs, National Institute on
Drug Abuse (NIDA), 6001 Executive Boulevard, Room 3158, Bethesda, MD 20892-9547.

 

Chief, Epidemiology Branch, National Institute of Environmental Health Sciences
(NIEHS), P.O. Box 12233, Research Triangle Park, NC 27709.

 

Director, Intramural Research Program, National Institute of Mental Health
(NIMH), Building 10, Room 4N224, 10 Center Drive, Bethesda, MD 20892.

 

Privacy Act Coordinator, National Institute of Mental Health (NIMH),
Neuroscience Center, Room 8102, 6001 Executive Boulevard, Bethesda, MD) 20982.

 

Privacy Act Coordinator, National Institute of Neurological Disorders and Stroke
(NINDS), Building 31, Room 8A33, 31 Center Drive, Bethesda, MD 20892.

 

Chief, Epilepsy Branch, National Institute of Neurological Disorders and Stroke
(NINDS), Neuroscience Center, 6001 Executive Boulevard, Suite 2110, Bethesda, MD
20892-9523.

 

Assistant Director, Clinical Neurosciences Program, Division of Intramural
Research, National Institute of Neurological Disorders and Stroke (NINDS),
Building 10, Room 5N234, 10 Center Drive, Bethesda, MD 20892.

 

Acting Chief, Laboratory of Central Nervous Systems Studies, Intramural Research
Program, National Institute of Neurological Disorders and Stroke (NINDS),
Building 36, Room 4A21, 36 Convent Drive, Bethesda, MD 20892-4123.

 

Clinical Director, National Human Genome Research Institute (NHGRI), Building
10, Room 10C101D, 10 Center Drive, Bethesda, MD 20892.

 

Deputy Director, Division of Extramural Research, National Institute of
Neurological Disorders and Stroke (NINDS), Neuroscience Center, Room 3307, 6001
Executive Boulevard, Bethesda, MD 20892.

 

Director, Office of Clinical and Regulatory Affairs, Division of Extramural
Research and Training, Democracy Plaza II, Room 401, 6707 Democracy Boulevard,
Bethesda, MD 20892-5475.

 

Privacy Act Coordinator, National Institute of Biomedical Imaging and
Bioengineering (NIBIB), Building 31, Room 1837, 31 Center Drive, Bethesda, MD
20892-2077.

 

Privacy Act Coordinator, National Center on Minority Health and Health
Disparities (NCMHD), Democracy Plaza II, Room 800, 6707 Democracy Boulevard,
Bethesda, MD 20892-5465.

 

Privacy Act System of Records

 

ATTACHMENT 4

(4/7/1997)

 

Page 9

 

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

HHSAR 352.223-70 SAFETY AND HEALTH (JANUARY 2001)

 

(a)                                  To help ensure the protection of the life
and health of all persons, and to help prevent damage to property, the
Contractor shall comply with all Federal, State and local laws and regulations
applicable to the work being performed under this contract.  These laws are
implemented and/or enforced by the Environmental Protection Agency, Occupational
Safety and Health Administration and other agencies at the Federal, State and
local levels (Federal, State and local regulatory/enforcement agencies).

 

(b)                                 Further, the Contractor shall take or cause
to be taken additional safety measures as the Contracting Officer in conjunction
with the project or other appropriate officer, determines to be reasonably
necessary. If compliance with these additional safety measures results in an
increase or decrease in the cost or time required for performance of any part of
work under this contract, an equitable adjustment will be made in accordance
with the applicable “Changes” Clause set forth in this contract.

 

(c)                                  The Contractor shall maintain an accurate
record of, and promptly report to the Contracting Officer, all accidents or
incidents resulting in the exposure of persons to toxic substances, hazardous
materials or hazardous operations; the injury or death of any person; and/or
damage to property incidental to work performed under the contract and all
violations for which the Contractor has been cited by any Federal, State or
local regulatory/enforcement agency.  The report shall include a copy of the
notice of violation and the findings of any inquiry or inspection, and an
analysis addressing the impact these violations may have on the work remaining
to be performed.  The report shall also state the required action(s), if any, to
be taken to correct any violation(s) noted by the Federal, State or local
regulatory/enforcement agency and the time frame allowed by the agency to
accomplish the necessary corrective action.

 

(d)                                 If the Contractor fails or refuses to comply
promptly with the Federal, State or local regulatory/enforcement agency’s
directive(s) regarding any violation(s) and prescribed corrective action(s), the
Contracting Officer may issue an order stopping all or part of the work until
satisfactory corrective action (as approved by the Federal, State or local
regulatory/enforcement agencies) has been taken and documented to the
Contracting Officer.  No part of the time lost due to any stop work order shall
be subject to a claim for extension of time or costs or damages by the
Contractor.

 

(e)                                  The Contractor shall insert the substance
of this clause in each subcontract involving toxic substances, hazardous
materials, or operations.  Compliance with the provisions of this clause by
subcontractors will be the responsibility of the Contractor.

 

(End of clause)

 

Safety and Health Clause

 

ATTACHMENT 5

HHSAR 352.223-70 (1/01)

 

 

 

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

PROCUREMENT OF CERTAIN EQUIPMENT

 

Notwithstanding any other clause in this contract, the Contractor will not be
reimbursed for the purchase, lease, or rental of any item of equipment listed in
the following Federal Supply Groups, regardless of the dollar value, without the
prior written approval of the Contracting Officer.

 

67 - Photographic Equipment

69 - Training Aids and Devices

70 - General Purpose ADP Equipment, Software, Supplies and Support (Excluding
7045-ADP Supplies and Support Equipment.)

71 - Furniture

72 - Household and Commercial Furnishings and Appliances

74 - Office Machines and Visible Record Equipment

77 - Musical Instruments, Phonographs, and Home-type Radios

78 - Recreational and Athletic Equipment

 

When equipment in these Federal Supply Croups is requested by the Contractor and
determined essential by the Contracting Officer, the Government will endeavor to
fulfill the requirement with equipment available from its excess personal
property sources, provided the request is made under a contract.  Extensions or
renewals of approved existing leases or rentals for equipment in these Federal
Supply Groups are excluded from the provisions of this article.

 

NIH(RC)-7 (4/1/84)

 

ATTACHMENT 6

OMB Bulletin 81-16

 

 

 

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

RESEARCH PATIENT CARE COSTS

 

(a)                                  Research patient care costs are the costs
of routine and ancillary services provided to patients participating in research
programs described in this contract.

 

(b)                                 Patient care costs shall be computed in a
manner consistent with the principles and procedures used by the Medicare
Program for determining the part of Medicare reimbursement based on reasonable
costs.  The Diagnostic Related Group (DRG) prospective reimbursement method used
to determine the remaining portion of Medicare reimbursement shall not be used
to determine patient care costs.  Patient care rates or amounts shall be
established by the Secretary of HHS or his duly authorized representative.

 

(c)                                  Prior to submitting an invoice for patient
care costs under this contract, the contractor must make every reasonable effort
to obtain third party payment, where third party payors (including Government
agencies) are authorized or are under a legal obligation to pay all or a portion
of the charges incurred under this contract for patient care.

 

(d)                                 The contractor must maintain adequate
procedures to identify those research patients participating in this contract
who are eligible for third party reimbursement.

 

(e)                                  Only those charges not recoverable from
third party payors or patients and which are consistent with the terms and
conditions of the contract are chargeable to this contract.

 

NIH (RC)-11

 

ATTACHMENT 7

(4/1/84)

 

 

 

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

REPORT OF GOVERNMENT OWNED, CONTRACTOR HELD PROPERTY

 

CONTRACTOR:

 

CONTRACTOR NUMBER

 

 

 

ADDRESS

 

REPORT DATE:

 

 

 

 

 

FISCAL YEAR:

 

 

 

 

 

 

BEGINNING OF
PERIOD

 

ADJUSTMENTS

 

END OF PERIOD

 

CLASSIFICATION

 

#ITEMS

 

VALUE

 

GFP ADDED

 

CAP ADDED

 

DELETIONS

 

#ITEMS

 

VALUE

 

LAND>=$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LAND<$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER REAL>=$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER REAL<$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY UNDER CONST>=$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY UNDER CONST<$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLANT EQUIP>=$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLANT EQUIP<$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPECIAL TOOLING>=$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPECIAL TOOLING<$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPECIAL TEST EQUIP>=$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SPECIAL TEST EQUIP<$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AGENCY PECULIAR>=$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AGENCY PECULIAR<$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MATERIAL>=$25K (CUMULATIVE)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY UNDER MFR>=$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY UNDER MFR<$25K

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNED BY:

 

DATE SIGNED:

 

 

 

 

 

 

Report of Government Owned, Contractor Held Property

 

ATTACHMENT 8

 

--------------------------------------------------------------------------------


 

Contract No. HHSN2662004000034C

ADB NO. N01-AI-400034

 

PART IV

 

[***]

 

END of the SCHEDULE

(CONTRACT)

 

2

--------------------------------------------------------------------------------